 

Exhibit 10.1

 



SHARE EXCHANGE AGREEMENT

 

This Share Exchange Agreement (the “Agreement”), is made and entered into as of
May 31, 2016, by and among 3DIcon Corporation, an Oklahoma corporation
(“Parent”), Coretec Industries, LLC, a North Dakota limited liability company
(the “Company”), and the members of the Company (each a “Member” and
collectively the “Members”). Certain other capitalized terms used in this
Agreement are defined in Exhibit A, attached hereto.

 

RECITALS

 

WHEREAS, the Company has One Hundred (100) Membership Interest Units (the
“Membership Interests”) outstanding, 100% of which are held by the Members. The
Parent agreed to issue Four Million Four Hundred Eleven Thousand Seven Hundred
Ten (4,411,710) share of Series B Convertible Preferred Stock, par value $0.0002
per share, of Parent (the “Parent Preferred Stock”), for the Membership
Interests so transferred by the Members (the “Exchange”);

 

WHEREAS, the Board of Directors of the Parent and Members of the Company have
determined that it is desirable and in the best interests of the shareholders
and members of their respective companies to effect this plan of reorganization
and share exchange.

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the foregoing and the mutual promises,
representations, warranties, covenants and agreements herein contained, the
parties hereto, intending to be legally bound, hereby agree as follows:

 

ARTICLE 1

EXCHANGE OF SHARES

 

1.1.         Terms of the Exchange. At the Closing, the Members shall sell,
transfer, convey, assign and deliver to the Parent their Membership Interests,
representing all outstanding Membership Interests, free and clear of all Liens,
and, in exchange and consideration therefor, the Parent will transfer, convey,
assign, and deliver an aggregate of Four Million Four Hundred Eleven Thousand
Seven Hundred Ten (4,411,710) shares of the Parent’s Series B Convertible
Preferred Stock to the Members or to the Members’ designees, and in the amounts,
set forth on Schedule 1.1 (the “Exchange Consideration”).

 

1.2.         Closing. The closing (the “Closing”) of the transactions
contemplated by this Agreement (the “Transactions”) shall take place at the
offices of Sichenzia Ross Friedman Ference LLP in New York, New York, commencing
upon the satisfaction or waiver of all conditions and obligations of the parties
to consummate the transactions contemplated hereby (other than conditions and
obligations with respect to the actions that the respective parties will take at
Closing) or such other date and time as the parties may mutually determine (the
“Closing Date”).

 

ARTICLE 2

REPRESENTATIONS OF THE MEMBERS

 

Each Member, severally and not jointly and only as to itself, and its
designee(s) as the case may be, represents and warrants to the Parent, as
follows:

 

2.1         Good Title. The Member is the record and beneficial owner, and has
good and marketable title to its Membership Interest being exchanged by such
Member pursuant to this Agreement, with the right and authority to sell and
deliver such Membership Interest to Parent as provided herein. Upon registering
of the Parent as the new owner of such Membership Interest in the register of
the Company, the Parent will receive good title to such Membership Interest,
free and clear of all Liens.

 

2.2         Power and Authority. All acts required to be taken by the Member to
enter into this Agreement and to carry out the Transactions have been properly
taken. The obligations of the Member under this Agreement constitute legal,
valid and binding obligations of the Member, enforceable against such Member in
accordance with the terms hereof.

 

2.3         No Conflicts. The execution and delivery of this Agreement by the
Member and the performance by the Member of his obligations hereunder in
accordance with the terms hereof: (i) will not require the consent of any
Governmental Entity under any Laws; (ii) will not violate any Laws applicable to
such Member; and (iii) will not violate or breach any contractual obligation to
which such Member is a party.

 

2.4         No Finder’s Fee. The Member has not created any obligation for any
finder’s, investment banker’s or broker’s fee in connection with the
transactions contemplated under this Agreement that the Company or the Parent
will be responsible for.

 

2.5         Purchase Entirely for Own Account. The Parent Preferred Stock
proposed to be acquired by the Member or its designee(s) hereunder will be
acquired for investment for its or its designee(s) own account, and not with a
view to the resale or distribution of any part thereof, and the Member has no
present intention of selling or otherwise distributing the Parent Preferred
Stock or any other securities of the Parent into which the Parent Preferred
Stock are or may be convertible, exercisable or exchangeable (collectively with
the Parent Preferred Stock, the “Parent Securities”), except in compliance with
applicable securities laws.

 



 

 

 

2.6         Available Information. The Member, and its designee(s) as the case
may be, has such knowledge and experience in financial and business matters that
it is capable of evaluating the merits and risks of an investment in the Parent.
The Member, and its designee(s) as the case may be, acknowledges that it has had
access to the documents filed by Parent under the Exchange Act, since the end of
its most recently completed fiscal year to the date hereof, and has carefully
reviewed the same. The Member, and its designee(s) as the case may be, further
acknowledges that Parent has made available to it the opportunity to ask
questions of and receive answers from Parent’s officers and directors concerning
the terms and conditions of this Agreement and the business and financial
condition of Parent, and has received to its satisfaction, such information
about the business and financial condition of Parent and the terms and
conditions of the Agreement as it has requested. The Member, and its designee(s)
as the case may be, has carefully considered the potential risks relating to
Parent and investing in the Exchange Consideration, and fully understands that
such securities are speculative investments, which involve a high degree of risk
of loss of the Company and its Members’ entire investment. Among others, the
Member, and its designee(s) as the case may be, has carefully considered each of
the risks identified under the caption “Risk Factors” in the Parent SEC
Documents, which are incorporated herein by reference. The foregoing, however,
does not limit or modify the representations and warranties of the Company and
the Parent in Articles 3 and 4 of this Agreement, respectively, or the right of
the Member to rely thereon.

 

2.7         Non-Registration. The Member understands that, and that its
designee(s) must understand that, the Parent Securities have not been registered
under the Securities Act of 1933, as amended and, if issued in accordance with
the provisions of this Agreement, will be issued by reason of a specific
exemption from the registration provisions of the Securities Act which depends
upon, among other things, the bona fide nature of the investment intent and the
accuracy of the Member’s representations as expressed herein. The
non-registration shall have no prejudice with respect to any rights, interests,
benefits and entitlements attached to the Parent Securities in accordance with
the Parent charter documents or the laws of its jurisdiction of incorporation.

 

2.8         Restricted Securities. The Member understands, and that its
designee(s) must understand that, that the Parent Securities are characterized
as “restricted securities” under the Securities Act inasmuch as this Agreement
contemplates that, if acquired by the Member pursuant hereto, the Parent
Securities would be acquired in a transaction not involving a public offering.
The Member further acknowledges that if the Parent Securities are issued to the
Member in accordance with the provisions of this Agreement, such Parent
Securities may not be resold without registration under the Securities Act or
the existence of an exemption therefrom.

 

2.9         Legends. The Member understands that, and that its designee(s) must
understand that, the Parent Securities will bear the following legend or another
legend that is similar to the following:

 

THESE SECURITIES HAVE NOT BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE
COMMISSION OR THE SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN
EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE
“SECURITIES ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT
TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO
AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE
REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH
APPLICABLE STATE SECURITIES LAWS AS EVIDENCED BY A LEGAL OPINION OF COUNSEL TO
THE TRANSFEROR TO SUCH EFFECT, THE SUBSTANCE OF WHICH SHALL BE REASONABLY
ACCEPTABLE TO THE COMPANY. THESE SECURITIES MAY BE PLEDGED IN CONNECTION WITH A
BONA FIDE MARGIN ACCOUNT SECURED BY SUCH SECURITIES.

 

and any legend required by the “blue sky” laws of any state to the extent such
laws are applicable to the securities represented by the certificate so
legended.

 

2.10       Accredited Investor. Except as set forth on the signature page to
this Agreement, the Member or the Member’s designee(s) or the Member’s purchaser
representative, or the purchase representative of the Member’s designee(s) is an
“accredited investor” within the meaning of Rule 501, as promulgated under the
Securities Act.

 

2.11       Member Representation Letter. The Member represents and warrants that
the information provided to the Parent in the member representation letter (the
“Member Representation Letter”), attached hereto as Exhibit B, is in all
respects true and correct with regard to the Member or the Member’s designee(s)
or the Member’s purchaser representative, or the purchase representative of the
Member’s designee(s). The Member also acknowledges that the Parent will rely on
the information contained in the Member Representation Letter in assessing the
suitability of such Member for the Exchange in compliance with applicable state
and federal law.

 



 

 

 

2.12       Acknowledgement of Inability to Convert Parent Preferred Shares and
Current Capitalization. The Member represents, acknowledges, and confirms its
understanding that, and that its designee(s) must understand that, due to the
Parent’s current number of authorized common stock and its issued and
outstanding shares of common stock or reservation for future issuances of common
stock, the Company does not have enough authorized but unissued common stock to
issue any shares of its common stock upon conversion of the Parent Preferred
Shares and that the Parent Preferred Shares may not be able to convert into
shares of the Parent’s common stock upon initial receipt or ever, unless the
Company is able to get the proper authorization to initiate the corporate
actions that would enable it to issue such shares. The Member further
represents, acknowledges and confirms its understanding, and that its
designee(s) must have an understanding, of and ramifications of the Parent’s
current capitalization, as set forth on Schedule 4.3, and the anticipated
capitalization of the Parent after the Exchange and that the Member and the
Member’s designee accepts the Exchange Consideration acknowledging that the
Parent Preferred Shares may not be able to convert into shares of the Parent’s
common stock upon initial receipt or ever.

 

ARTICLE 3

REPRESENTATIONS AND WARRANTIES OF THE COMPANY

 

The Company represents and warrants to Parent that, except as set forth in the
disclosure schedules delivered by the Company to Parent (the “Company Disclosure
Schedule”) which have been provided to Parent prior to the date hereof.

 

3.1.         Organization, Standing and Corporate Power. The Company is duly
organized, validly existing and in good standing under the Laws of the State of
North Dakota and has the requisite corporate power and authority and all
government licenses, authorizations, Permits, consents and approvals required to
own, lease and operate its properties and carry on its business as now being
conducted. The Company is duly qualified or licensed to do business and is in
good standing in each jurisdiction in which the nature of its business or the
ownership or leasing of its properties makes such qualification or licensing
necessary, other than in such jurisdictions where the failure to be so qualified
or licensed (individually or in the aggregate) would not have a Material Adverse
Effect.

 

3.2.         Subsidiaries. Except as set forth on Schedule 3.2, the Company does
not own directly or indirectly, any equity or other ownership interest in any
company, corporation, partnership, joint venture or otherwise.

 

3.3.         Capital Structure of the Company. As of the date of this Agreement,
the number of shares and type of all authorized, issued and outstanding capital
stock of the Company, and all shares of capital stock reserved for issuance
under the Company’s various option and incentive plans is specified on Schedule
3.3. Except as set forth in Schedule 3.3, no shares of capital stock or other
equity securities of the Company are issued, reserved for issuance or
outstanding. All outstanding shares of capital stock of the Company are duly
authorized, validly issued, fully paid and nonassessable and not subject to
preemptive rights. Except as set forth on Schedule 3.3, there are no outstanding
bonds, debentures, notes or other indebtedness or other securities of the
Company having the right to vote (or convertible into, or exchangeable for,
securities having the right to vote) on any matters. Except as set forth in
Schedule 3.3, there are no outstanding securities, options, warrants, calls,
rights, commitments, agreements, arrangements or undertakings of any kind to
which the Company is a party or by which it is bound obligating the Company to
issue, deliver or sell, or cause to be issued, delivered or sold, additional
shares of capital stock or other equity or voting securities of the Company or
obligating the Company to issue, grant, extend or enter into any such security,
option, warrant, call, right, commitment, agreement, arrangement or undertaking.
Except on Schedule 3.3, there are no outstanding contractual obligations,
commitments, understandings or arrangements of the Company to repurchase, redeem
or otherwise acquire or make any payment in respect of any shares of capital
stock of the Company. Except as set forth on Schedule 3.3, there are no
agreements or arrangements pursuant to which the Company is or could be required
to register shares of Company Common Stock or other securities under the
Securities Act of 1933, as amended, and the rules and regulations promulgated
thereunder (the “Securities Act”) or other agreements or arrangements with or
among any security holders of the Company with respect to securities of the
Company.

 

3.4.         Corporate Authority; Noncontravention. The Company has all
requisite corporate and other power and authority to enter into this Agreement
and to consummate the Transactions, the execution and delivery of this Agreement
by the Company and the consummation by the Company of the Transactions have been
(or at Closing will have been) duly authorized by all necessary corporate action
on the part of the Company. This Agreement has been duly executed and when
delivered by the Company shall constitute a valid and binding obligation of the
Company, enforceable against the Company in accordance with its terms, except as
such enforcement may be limited by bankruptcy, insolvency or other similar Laws
affecting the enforcement of creditors’ rights generally or by general
principles of equity. The execution and delivery of this Agreement do not, and
the consummation of the Transactions and compliance with the provisions hereof
will not, conflict with, or result in any breach or violation of, or Default
(with or without notice or lapse of time, or both) under, or give rise to a
right of termination, cancellation or acceleration of or “put” right with
respect to any obligation or to a loss of a material benefit under, or result in
the creation of any Lien upon any of the properties or Assets of the Company
under, (i) the Certificate of Incorporation, Bylaws or other organizational or
charter documents of the Company (the “Company Charter Documents”), (ii) any
loan or credit agreement, note, bond, mortgage, indenture, lease or other
agreement, instrument, Permit, concession, franchise or license applicable to
the Company, its properties or Assets, or (iii) subject to the governmental
filings and other matters referred to in the following sentence, any judgment,
Order, decree, statute, Law, ordinance, rule, regulation or arbitration award
applicable to the Company, its properties or Assets, other than, in the case of
clauses (ii) and (iii), any such conflicts, breaches, violations, Defaults,
rights, losses or Liens that individually or in the aggregate could not have a
Material Adverse Effect with respect to the Company or could not prevent, hinder
or materially delay the ability of the Company to consummate the Transactions.

 



 

 

 

3.5.        Governmental Authorization. No consent, approval, Order or
authorization of, or registration, declaration or filing with, or notice to, any
Governmental Entity, is required by or with respect to the Company in connection
with the execution and delivery of this Agreement by the Company or the
consummation by the Company of the transactions contemplated hereby, except,
with respect to this Agreement, any filings under the Securities Act or
Securities Exchange Act of 1934, as amended, and the rules and regulations
promulgated thereunder (the “Exchange Act”).

 

3.6.        Financial Statements.

 

(a)         The Company has provided Parent a copy of the audited consolidated
financial statements of the Company for the period ended December 31, 2015 (the
“Company Financial Statements”). The Company Financial Statements fairly present
the financial condition of the Company at the dates indicated and its results of
operations and cash flows for the periods then ended and, except as indicated
therein, reflect all claims against, debts and liabilities of the Company, fixed
or contingent, and of whatever nature, as of the dates indicated.

 

(b)         Since December 31, 2015 (the “Company Balance Sheet Date”), there
has been no Material Adverse Effect with respect to the Company.

 

(c)         Except as set forth on Schedule 3.6, since the Company Balance Sheet
Date, the Company has not suffered any damage, destruction or loss of physical
property (whether or not covered by insurance) affecting its condition
(financial or otherwise) or operations (present or prospective), nor has the
Company issued, sold or otherwise disposed of, or agreed to issue, sell or
otherwise dispose of, any capital stock or any other security of the Company and
has not granted or agreed to grant any option, warrant or other right to
subscribe for or to purchase any capital stock or any other security of the
Company or has incurred or agreed to incur any indebtedness for borrowed money.

 

3.7.         Absence of Certain Changes or Events. Except as set forth on
Schedule 3.7, since the Company Balance Sheet Date, the Company has conducted
its business only in the ordinary course consistent with past practice, and
there is not and has not been any:

 

(a)         Material Adverse Effect with respect to the Company;

 

(b)         event which, if it had taken place following the execution of this
Agreement, would not have been permitted by Section 5.1 without prior consent of
Parent;

 

(c)         condition, event or occurrence which could reasonably be expected to
prevent, hinder or materially delay the ability of the Company to consummate the
Transactions;

 

(d)         incurrence, assumption or guarantee by the Company of any
indebtedness for borrowed money other than in the ordinary course and in amounts
and on terms consistent with past practices;

 

(e)         creation or other incurrence by the Company of any Lien on any asset
other than in the ordinary course consistent with past practices;

 

(f)         labor dispute, other than routine, individual grievances, or, to the
Knowledge of the Company, any activity or proceeding by a labor union or
representative thereof to organize any employees of the Company or any lockouts,
strikes, slowdowns, work stoppages or threats by or with respect to such
employees;

 

(g)         payment, prepayment or discharge of liability other than in the
ordinary course of business or any failure to pay any liability when due;

 

(h)         material write-offs or write-downs of any Assets of the Company;

 

(i)         damage, destruction or loss having, or reasonably expected to have,
a Material Adverse Effect on the Company;

 

(j)         other condition, event or occurrence which individually or in the
aggregate could reasonably be expected to have a Material Adverse Effect or give
rise to a Material Adverse Effect with respect to the Company;

 

(k)         transaction or commitment made, or any Contract or agreement entered
into, by the Company relating to its Assets or business (including the
acquisition or disposition of any Assets) or any relinquishment by the Company
or any Contract or other right, in either case, material to the Company, other
than transactions and commitments in the ordinary course consistent with past
practices and those contemplated in this Agreement; or

 



 

 

 

(l)         agreement or commitment to do any of the foregoing.

 

3.8.        Certain Fees. Except as set forth on Schedule 3.8, no brokerage or
finder’s fees or commissions are or will be payable by the Company to any
broker, financial advisor or consultant, finder, placement agent, investment
banker, bank or other person with respect to the Transactions.

 

3.9.        Litigation; Labor Matters; Compliance with Laws.

 

(a)         There is no suit, action or proceeding or investigation pending or,
to the Knowledge of the Company, threatened against or affecting the Company or
any basis for any such suit, action, proceeding or investigation that,
individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect with respect to the Company or prevent, hinder or
materially delay the ability of the Company to consummate the Transactions, nor
is there any judgment, decree, injunction, rule or Order of any Governmental
Entity or arbitrator outstanding against the Company having, or which, insofar
as reasonably could be foreseen by the Company, in the future could have, any
such effect.

 

(b)         The Company is not a party to, or bound by, any collective
bargaining agreement, Contract or other agreement or understanding with a labor
union or labor organization, nor is it the subject of any proceeding asserting
that it has committed an unfair labor practice or seeking to compel it to
bargain with any labor organization as to wages or conditions of employment nor
is there any strike, work stoppage or other labor dispute involving it pending
or, to its Knowledge, threatened, any of which could have a Material Adverse
Effect with respect to Company.

 

(c)         The conduct of the business of the Company complies with all
statutes, Laws, regulations, ordinances, rules, judgments, Orders, decrees or
arbitration awards applicable thereto, except as would not have a Material
Adverse Effect with respect to the Company.

 

3.10.      Benefit Plans. The Company is not a party to any Benefit Plan under
which the Company currently has an obligation to provide benefits to any current
or former employee, officer or director of the Company, other than as required
by North Dakota law. As used herein, “Benefit Plan” shall mean any employee
benefit plan, program, or arrangement of any kind, including any defined benefit
or defined contribution plan, stock ownership plan, executive compensation
program or arrangement, bonus plan, incentive compensation plan or arrangement,
profit sharing plan or arrangement, deferred compensation plan, agreement or
arrangement, supplemental retirement plan or arrangement, vacation pay,
sickness, disability, or death benefit plan (whether provided through insurance,
on a funded or unfunded basis, or otherwise), medical or life insurance plan
providing benefits to employees, retirees, or former employees or any of their
dependents, survivors, or beneficiaries, employee stock option or stock purchase
plan, severance pay, termination, salary continuation, or employee assistance
plan.

 

3.11.      Tax Returns and Tax Payments.

 

(a)         The Company has timely filed with the appropriate taxing authorities
all Tax Returns required to be filed by it (taking into account all applicable
extensions). All such Tax Returns are true, correct and complete in all
respects. All Taxes due and owing by the Company have been paid (whether or not
shown on any Tax Return and whether or not any Tax Return was required). Except
as set forth on Schedule 3.11, the Company is not currently the beneficiary of
any extension of time within which to file any Tax Return or pay any Tax. No
claim has ever been made in writing or otherwise addressed to the Company by a
taxing authority in a jurisdiction where the Company does not file Tax Returns
that it is or may be subject to taxation by that jurisdiction. The unpaid Taxes
of the Company did not, as of the Company Balance Sheet Date, exceed the reserve
for Tax liability (excluding any reserve for deferred Taxes established to
reflect timing differences between book and Tax income) set forth on the face of
the financial statements (rather than in any notes thereto). Since the Company
Balance Sheet Date, neither the Company nor any of its subsidiaries has incurred
any liability for Taxes outside the ordinary course of business consistent with
past custom and practice. As of the Closing Date, the unpaid Taxes of the
Company and its subsidiaries will not exceed the reserve for Tax liability
(excluding any reserve for deferred Taxes established to reflect timing
differences between book and Tax income) set forth on the books and records of
the Company.

 

(b)         No material claim for unpaid Taxes has been made or become a Lien
against the property of the Company or is being asserted against the Company, no
audit of any Tax Return of the Company is being conducted by a tax authority,
and no extension of the statute of limitations on the assessment of any Taxes
has been granted by the Company and is currently in effect. The Company has
withheld and paid all Taxes required to have been withheld and paid in
connection with amounts paid or owing to any employee, independent contractor,
creditor, shareholder or other third party.

 



 

 

 

(c)         As used herein, “Taxes” shall mean all taxes of any kind, including,
without limitation, those on or measured by or referred to as income, gross
receipts, sales, use, ad valorem, franchise, profits, license, withholding,
payroll, employment, excise, severance, stamp, occupation, premium, value added,
property or windfall profits taxes, customs, duties or similar fees, assessments
or charges of any kind whatsoever, together with any interest and any penalties,
additions to tax or additional amounts imposed by any governmental authority,
domestic or foreign. As used herein, “Tax Return” shall mean any return, report
or statement required to be filed with any governmental authority with respect
to Taxes.

 

3.12.      Environmental Matters. The Company is in compliance with all
Environmental Laws in all material respects. The Company has not received any
written notice regarding any violation of any Environmental Laws, including any
investigatory, remedial or corrective obligations which, if determined adversely
to the Company, would reasonably be expected to have, either individually or in
the aggregate, a Material Adverse Effect. The Company holds all Permits and
authorizations required under applicable Environmental Laws, unless the failure
to hold such Permits and authorizations would not have a Material Adverse Effect
on the Company, and is in compliance with all terms, conditions and provisions
of all such Permits and authorizations in all material respects. No releases of
Hazardous Materials have occurred at, from, in, to, on or under any real
property currently or formerly owned, operated or leased by the Company or any
predecessor thereof and no Hazardous Materials are present in, on, about or
migrating to or from any such property which could result in any liability to
the Company. The Company has not transported or arranged for the treatment,
storage, handling, disposal, or transportation of any Hazardous Material to any
off-site location which could result in any liability to the Company. The
Company has no liability, absolute or contingent, under any Environmental Law
that if enforced or collected would have a Material Adverse Effect on the
Company. There are no past, pending or threatened claims under Environmental
Laws against the Company and Company is not aware of any facts or circumstances
that could reasonably be expected to result in a liability or claim against the
Company pursuant to Environmental Laws.

 

3.13.      Material Agreements.

 

(a)         Schedule 3.13 lists the following contracts and other agreements
(“Material Agreements”) to which the Company is a party: (i) any agreement (or
group of related agreements) for the lease of real or personal property,
including capital leases, to or from any person providing for annual lease
payments in excess of $25,000; (ii) any licensing agreement, or any agreement
forming a partnership, strategic alliances, profit sharing or joint venture;
(iii) any agreement (or group of related agreements) under which it has created,
incurred, assumed, or guaranteed any indebtedness for borrowed money in excess
of $25,000, or under which a security interest has been imposed on any of its
Assets, tangible or intangible; (iv) any profit sharing, deferred compensation,
severance, or other material plan or arrangement for the benefit of its current
or former officers, directors and managers or any of the Company’s employees;
(v) any employment or independent contractor agreement providing annual
compensation in excess of $25,000 or providing post-termination or severance
payments or benefits or that cannot be cancelled without more than thirty (30)
days’ notice; (vi) any agreement with any current or former officer, director,
shareholder, members, manager or affiliate of the Company; (vii) any agreements
relating to the acquisition (by merger, purchase of units or assets or
otherwise) by the Company of any operating business or material assets or the
capital stock of any other person; (viii) any agreements for the sale of any of
the Assets of the Company, other than in the ordinary course of business; (ix)
any outstanding agreements of guaranty, surety or indemnification, direct or
indirect, by the Company; (x) any royalty agreements, licenses or other
agreements relating to Intellectual Property (excluding licenses pertaining to
“off-the-shelf” commercially available software used pursuant to shrink-wrap or
click-through license agreements on reasonable terms for a license fee of no
more than $10,000); and (xi) any other agreement under which the consequences of
a default or termination could reasonably be expected to have a Material Adverse
Effect on the Company.

 

(b)         The Company has made available to Parent either an original or a
correct and complete copy of each written Material Agreement. Except as set
forth on Schedule 3.13 , with respect to each Material Agreement to which the
Company is a party thereto: (i) the agreement is the legal, valid, binding,
enforceable obligation of the Company and is in full force and effect in all
material respects, subject to bankruptcy and equitable remedies exceptions; (ii)
(A) the Company is not in material breach or default thereof and (B) no event
has occurred which, with notice or lapse of time, would constitute a material
breach or default of, or permit termination, modification, or acceleration
under, the Material Agreement; and (iii) the Company has not repudiated any
material provision of the agreement.

 

3.14.      Material Contract Defaults. The Company is not, or has not received
any notice or has any Knowledge that any other party is, in Material Contract
Default under any Company Material Contract; and there has not occurred any
event that with the lapse of time or the giving of notice or both would
constitute such a Material Contract Default. For purposes of this Agreement, a
“Company Material Contract” means any Contract that is effective as of the
Closing Date to which the Company is a party (i) with expected receipts or
expenditures in excess of $25,000, (ii) requiring the Company to indemnify any
person, (iii) granting exclusive rights to any party, or (iv) evidencing
indebtedness for borrowed or loaned money in excess of $25,000, including
guarantees of such indebtedness.

 

3.15.      Accounts Receivable. All of the accounts receivable of the Company
that are reflected on the Company Financial Statements or the accounting records
of the Company as of the Closing (collectively, the “Accounts Receivable”)
represent or will represent valid obligations arising from sales actually made
or services actually performed in the ordinary course of business and are not
subject to any defenses, counterclaims, or rights of set off other than those
arising in the ordinary course of business and for which adequate reserves have
been established. The Accounts Receivable are fully collectible to the extent
not reserved for on the balance sheet on which they are shown.

 



 

 

 

3.16.      Reserved.

 

3.17.      Intellectual Property.

 

(i)         As used in this Agreement, “Intellectual Property” means all right,
title and interest in or relating to all intellectual property, whether
protected, created or arising under the laws of the United States or any other
jurisdiction or under any international convention, including, but not limited
to the following: (a) service marks, trademarks, trade names, trade dress, logos
and corporate names (and any derivations, modifications or adaptations thereof),
Internet domain names and Internet websites (and content thereof), together with
the goodwill associated with any of the foregoing, and all applications,
registrations, renewals and extensions thereof (collectively, “Marks”); (b)
patents and patent applications, including all continuations, divisionals,
continuations-in-part and provisionals and patents issuing thereon, and all
reissues, reexaminations, substitutions, renewals and extensions thereof
(collectively, “Patents”); (c) copyrights, works of authorship and moral rights,
and all registrations, applications, renewals, extensions and reversions thereof
(collectively, “Copyrights”); (d) confidential and proprietary information,
trade secrets and non-public discoveries, concepts, ideas, research and
development, technology, know-how, formulae, inventions (whether or not
patentable and whether or not reduced to practice), compositions, processes,
techniques, technical data and information, procedures, designs, drawings,
specifications, databases, customer lists, supplier lists, pricing and cost
information, and business and marketing plans and proposals, in each case
excluding any rights in respect of any of the foregoing that comprise or are
protected by Patents (collectively, “Trade Secrets”); and (e) Technology. For
purposes of this Agreement, “Technology” means all Software, information,
designs, formulae, algorithms, procedures, methods, techniques, ideas, know-how,
research and development, technical data, programs, subroutines, tools,
materials, specifications, processes, inventions (whether or not patentable and
whether or not reduced to practice), apparatus, creations, improvements and
other similar materials, and all recordings, graphs, drawings, reports,
analyses, and other writings, and other embodiments of any of the foregoing, in
any form or media whether or not specifically listed herein. Further, for
purposes of this Agreement, “Software” means any and all computer programs,
whether in source code or object code; databases and compilations, whether
machine readable or otherwise; descriptions, flow-charts and other work product
used to design, plan, organize and develop any of the foregoing; and all
documentation, including user manuals and other training documentation, related
to any of the foregoing.

 

(ii)        Schedule 3.17 sets forth a list and description of the Intellectual
Property required for the Company to operate, or used or held for use by the
Company, in the operation of its business, including, but not limited to (a) all
issued Patents and pending Patent applications, registered Marks, pending
applications for registration of Marks, unregistered Marks, registered
Copyrights of the Company and the record owner, registration or application
date, serial or registration number, and jurisdiction of such registration or
application of each such item of Intellectual Property, (b) all Software
developed by or for the Company and (c) any Software not exclusively owned by
the Company and incorporated, embedded or bundled with any Software listed in
clause (b) above (except for commercially available software and so-called
“shrink wrap” software licensed to the Company on reasonable terms through
commercial distributors or in consumer retail stores for a license fee of no
more than $10,000).

 

(iii)       The Company is the exclusive owner of or has a valid and enforceable
right to use all Intellectual Property listed for the Company in Schedule 3.17
(and any other Intellectual Property required to be listed in Schedule 3.17 ) as
the same are used, sold, licensed and otherwise commercially exploited by the
Company, free and clear of all Liens, security interests, encumbrances or any
other obligations to others (other than obligations under the license agreements
pursuant to which such Intellectual Property is licensed to the Company), and no
such Intellectual Property has been abandoned. The Intellectual Property owned
by the Company and the Intellectual Property licensed to it pursuant to valid
and enforceable written license agreements include all of the Intellectual
Property necessary and sufficient to enable the Company to conduct its business
in the manner in which such business is currently being conducted. The
Intellectual Property owned by the Company and its rights in and to such
Intellectual Property are valid and enforceable.

 

(iv)        The Company has not received, and is not aware of, any written or
oral notice of any reasonable basis for an allegation against the Company of any
infringement, misappropriation, or violation by the Company of any rights of any
third party with respect to any Intellectual Property, and the Company is not
aware of any reasonable basis for any claim challenging the ownership, use,
validity or enforceability of any Intellectual Property owned, used or held for
use by the Company. The Company does not have any knowledge (a) of any
third-party use of any Intellectual Property owned by or exclusively licensed to
the Company, (b) that any third-party has a right to use any such Intellectual
Property, or (c) that any third party is infringing, misappropriating, or
otherwise violating (or has infringed, misappropriated or violated) any such
Intellectual Property.

 

(v)         To the Company’s Knowledge, the Company has not infringed,
misappropriated or otherwise violated any Intellectual Property rights of any
third parties, and the Company is not aware of any infringement,
misappropriation or violation of any third party rights which will occur as a
result of the continued operation of the Company as presently operated and/or
the consummation of the Transactions.

 



 

 

 

(vi)        The Company has taken adequate security measures to protect the
confidentiality and value of its Trade Secrets (and any confidential information
owned by a third party to whom the Company has a confidentiality obligation).

 

(vii)       The consummation of the Transactions will not adversely affect the
right of the Company to own or use any Intellectual Property owned, used or held
for use by it.

  

3.18.      Manager Recommendation. The Manager(s) of the Company has determined
that the terms of the Transactions are fair to and in the best interests of the
shareholders of the Company.

 

3.19.      Undisclosed Liabilities. The Company has no liabilities or monetary
obligations of any nature (whether fixed or unfixed, secured or unsecured, known
or unknown and whether absolute, accrued, contingent, or otherwise) except for
such liabilities or obligations reflected or reserved against in the Company
Financial Statements, incurred in the ordinary course of business after the
Company Balance Sheet Date, or disclosed in Schedule 3.19.

 

3.20.      No Registration of Securities. The Company understands and
acknowledges that except as set forth in this Agreement, the offering, exchange
and issuance of Exchange Consideration pursuant to this Agreement will not be
registered under the Securities Act on the grounds that the offering, sale,
exchange and issuance of securities contemplated by this Agreement are exempt
from registration pursuant to Section 4(a)(2) of the Securities Act, and that
Parent’s reliance upon such exemption is predicated in part upon the Company’s
and the Members’ representations herein and upon the representations contained
in the Member Representation Letters, the form of which is attached as Exhibit B
to this Agreement.

 

3.21.      Parent Information. The Company acknowledges that it has had access
to the documents filed by Parent under the Exchange Act, since the end of its
most recently completed fiscal year to the date hereof, and has carefully
reviewed the same. The Company further acknowledges that Parent has made
available to it the opportunity to ask questions of and receive answers from
Parent’s officers and directors concerning the terms and conditions of this
Agreement and the business and financial condition of Parent, and the Company
has received to its satisfaction, such information about the business and
financial condition of Parent and the terms and conditions of the Agreement as
it has requested. The Company has carefully considered the potential risks
relating to Parent and investing in the Exchange Consideration, and fully
understands that such securities are speculative investments, which involve a
high degree of risk of loss of the Company and its Members’ entire investment.
Among others, the Company has carefully considered each of the risks identified
under the caption “Risk Factors” in the Parent SEC Documents, which are
incorporated herein by reference.

 

3.22.      Full Disclosure. All of the representations and warranties made by
the Company in this Agreement, including the Company Disclosure Schedules
attached hereto, and all statements set forth in the certificates delivered by
the Company at the Closing pursuant to this Agreement, are true, correct and
complete in all material respects and do not contain any untrue statement of a
material fact or omit to state any material fact necessary in order to make such
representations, warranties or statements, in light of the circumstances under
which they were made, misleading. The copies of all documents furnished by the
Company pursuant to the terms of this Agreement are complete and accurate copies
of the original documents. The schedules, certificates, and any and all other
statements and information, whether furnished in written or electronic form, to
Parent or its representatives by or on behalf of any of the Company or its
Affiliates in connection with the negotiation of this Agreement and the
transactions contemplated hereby do not contain any material misstatement of
fact or omit to state a material fact or any fact necessary to make the
statements contained therein not misleading.

 

ARTICLE 4

REPRESENTATIONS AND WARRANTIES OF PARENT

 

Parent represents and warrants to the Company and the Members that, except as
set forth in Parent Disclosure Schedule:

 

4.1.         Organization, Standing, Corporate Power and Quotation of Common
Stock. Parent and each of its Subsidiaries is duly organized, validly existing
and in good standing under the laws of the jurisdiction of its incorporation,
and has the requisite corporate power and authority and all government licenses,
authorizations, Permits, consents and approvals required to own, lease and
operate its properties and carry on its business as now being conducted. Parent
and each of its Subsidiaries is duly qualified or licensed to do business and is
in good standing in each jurisdiction in which the nature of its business or the
ownership or leasing of its properties makes such qualification or licensing
necessary, other than in such jurisdictions where the failure to be so qualified
or licensed (individually or in the aggregate) would not have a Material Adverse
Effect with respect to Parent. Parent has taken all steps required to qualify
shares of common stock of Parent, par value $0.002 (“Parent Common Stock”), to
become quoted on the OTC PINK under the corporate name and symbol described in
Section 8.3(i), including filing of Form 211, establishment of DTC eligibility
and submission of all materials required by the OTC Markets Group for such
quotation. If the Parent has no Subsidiaries, all other references to the
Subsidiaries or any of them in this Agreement, shall be disregarded.

 



 

 

 

4.2.         Subsidiaries. The Subsidiaries of the Parent, and the authorized
and outstanding capital stock of each are set forth on Schedule 4.2. All of the
outstanding capital stock of the Parent’s Subsidiaries are owned by Parent free
and clear of all Liens. Other than as set forth on Schedule 4.2, Parent does not
own directly or indirectly, any equity or other ownership interest in any
company, corporation, partnership, joint venture or otherwise.

 

4.3.         Capital Structure of Parent

 

As of the date of this Agreement, the Parent’s authorized capital stock, the
issued and outstanding shares of Parent Common Stock, issued and outstanding
shares of the Parent’s preferred stock and outstanding convertible notes,
options, and warrants are set forth on Schedule 4.3 and in the Parent SEC
Documents, as defined below. Except as set forth on Schedule 4.3, all
outstanding shares of capital stock of Parent and its Subsidiaries are, and all
shares which may be issued pursuant to this Agreement will be, when issued, duly
authorized, validly issued, fully paid and nonassessable, not subject to
preemptive rights, and issued in compliance with all applicable state and
federal Laws concerning the issuance of securities. Except as set forth on
Schedule 4.3 and the Parent SEC Documents, (i) there are no outstanding
securities, options, warrants, calls, rights, commitments, agreements,
arrangements or undertakings of any kind to which Parent or any of its
Subsidiaries is a party or by which Parent or any of its Subsidiaries is bound
obligating Parent or any of its Subsidiaries to issue, deliver or sell, or cause
to be issued, delivered or sold, additional shares of capital stock or other
equity securities of Parent or any of its Subsidiaries or obligating Parent or
any of its Subsidiaries to issue, grant, extend or enter into any such security,
option, warrant, call, right, commitment, agreement, arrangement or undertaking;
(ii) there are no outstanding contractual obligations, commitments,
understandings or arrangements of Parent or any of its Subsidiaries to
repurchase, redeem or otherwise acquire or make any payment in respect of any
shares of capital stock of Parent or any of its Subsidiaries; and (iii) there
are no agreements or arrangements pursuant to which the Parent is or could be
required to register shares of Parent Preferred Stock or other securities under
the Securities Act or other agreements or arrangements with or among any
security holders of the Parent with respect to securities of the Parent.

 

4.4.        Corporate Authority; Noncontravention. Parent has all requisite
corporate and other power and authority to enter into this Agreement and to
consummate the Transactions. The execution and delivery of this Agreement by
Parent and the consummation by Parent of the transactions contemplated hereby
have been (or at Closing will have been) duly authorized by all necessary
corporate action on the part of Parent. This Agreement has been duly executed
and when delivered by Parent, shall constitute a valid and binding obligation of
Parent, enforceable against Parent in accordance with its terms, except as such
enforcement may be limited by bankruptcy, insolvency or other similar Laws
affecting the enforcement of creditors’ rights generally or by general
principles of equity. The execution and delivery of this Agreement does not, and
the consummation of the Transactions and compliance with the provisions hereof
will not, conflict with, or result in any breach or violation of, or Default
(with or without notice or lapse of time, or both) under, or give rise to a
right of termination, cancellation or acceleration of or “put” right with
respect to any obligation or to loss of a material benefit under, or result in
the creation of any Lien upon any of the properties or Assets of Parent under,
(i) the Certificate of Incorporation, Bylaws, or other charter documents of
Parent, (ii) any loan or credit agreement, note, bond, mortgage, indenture,
lease or other agreement, instrument, Permit, concession, franchise or license
applicable to Parent, its properties or Assets, or (iii) subject to the
governmental filings and other matters referred to in the following sentence,
any judgment, Order, decree, statute, Law, ordinance, rule, regulation or
arbitration award applicable to Parent, its properties or Assets, other than, in
the case of clauses (ii) and (iii), any such conflicts, breaches, violations,
Defaults, rights, losses or Liens that individually or in the aggregate could
not have a Material Adverse Effect with respect to Parent or could not prevent,
hinder or materially delay the ability of Parent to consummate the Transactions.

 

4.5.        Government Authorization. No consent, approval, Order or
authorization of, or registration, declaration or filing with, or notice to, any
Governmental Entity, is required by or with respect to Parent in connection with
the execution and delivery of this Agreement by Parent, or the consummation by
Parent of the transactions contemplated hereby, except, with respect to this
Agreement, any filings under the Securities Act or the Exchange Act.

 

4.6.        SEC Documents; Undisclosed Liabilities; Financial Statements.

 

(a)         Parent has filed with the Securities and Exchange Commission (the
“SEC”) all reports, schedules, forms, statements and other documents as required
under the Exchange Act and Parent has delivered or made available to the Company
all reports, schedules, forms, statements and other documents filed with the SEC
(collectively, and in each case including all exhibits and schedules thereto and
documents incorporated by reference therein, the “Parent SEC Documents”). As of
their respective dates, the Parent SEC Documents complied in all material
respects with the requirements of the Securities Act or the Exchange Act, as the
case may be, and the rules and regulations of the SEC promulgated thereunder
applicable to such Parent SEC Documents. Except to the extent revised or
superseded by a subsequent filing with the SEC (a copy of which has been
provided to the Company prior to the date of this Agreement), none of the Parent
SEC Documents contained any untrue statement of a material fact or omitted to
state a material fact required to be stated therein or necessary in order to
make the statements therein, in light of the circumstances under which they were
made, not misleading. The consolidated financial statements of Parent included
in such Parent SEC Documents comply as to form in all material respects with
applicable accounting requirements and the published rules and regulations of
the SEC with respect thereto, have been prepared in accordance with GAAP
(except, in the case of unaudited consolidated quarterly statements, as
permitted by Form 10-Q of the SEC) applied on a consistent basis during the
periods involved (except as may be indicated in the notes thereto) and fairly
present the financial position of Parent as of the dates thereof and the results
of operations and changes in cash flows for the periods then ended (subject, in
the case of unaudited quarterly statements, to normal year-end audit adjustments
as determined by Parent’s independent accountants). Except as set forth in the
Parent SEC Documents, at the date of the most recent financial statements of
Parent included in the Parent SEC Documents, Parent has not incurred any
liabilities or monetary obligations of any nature (whether accrued, absolute,
contingent or otherwise), which, individually, or in the aggregate, could
reasonably be expected to have a Material Adverse Effect on Parent.

 



 

 

 

(b)         Except as disclosed in the Parent SEC Documents filed prior to the
date hereof or as set forth in this Agreement, since December 31, 2015 (the “
Parent Balance Sheet Date ”), there has been no Material Adverse Effect with
respect to Parent.

 

(c)         Except as disclosed in the Parent SEC Documents filed prior to the
date hereof or as provided in this Agreement, since the Parent Balance Sheet
Date, Parent has not issued, sold or otherwise disposed of, or agreed to issue,
sell or otherwise dispose of, any capital stock or any other security of Parent
and, has not granted or agreed to grant any option, warrant or other right to
subscribe for or to purchase any capital stock or any other security of Parent
or has incurred or agreed to incur any indebtedness for borrowed money.

 

4.7.        Absence of Certain Changes. Except as disclosed in the Parent SEC
Documents filed prior to the date hereof or as set forth on Schedule 4.7, since
the Parent Balance Sheet Date, Parent has conducted its business only in the
ordinary course consistent with past practice in light of its current business
circumstances, and there is not and has not been any:

 

(a)         Material Adverse Effect with respect to Parent;

 

(b)         event which, if it had taken place following the execution of this
Agreement, would not have been permitted by Section 6.1 without prior consent of
the Company;

 

(c)         condition, event or occurrence which could reasonably be expected to
prevent, hinder or materially delay the ability of Parent to consummate the
Transactions;

 

(d)         incurrence, assumption or guarantee by Parent of any indebtedness
for borrowed money other than in the ordinary course and in amounts and on terms
consistent with past practices;

 

(e)         creation or other incurrence by Parent of any Lien on any asset
other than in the ordinary course consistent with past practices;

 

(f)         labor dispute, other than routine, individual grievances, or, to the
Knowledge of Parent, any activity or proceeding by a labor union or
representative thereof to organize any employees of Parent or any lockouts,
strikes, slowdowns, work stoppages or threats by or with respect to such
employees;

 

(g)         payment, prepayment or discharge of liability other than in the
ordinary course of business or any failure to pay any liability when due;

 

(h)         material write-offs or write-downs of any Assets of Parent;

 

(i)         damage, destruction or loss having, or reasonably expected to have,
a Material Adverse Effect on Parent;

 

(j)         other condition, event or occurrence which individually or in the
aggregate could reasonably be expected to have a Material Adverse Effect or give
rise to a Material Adverse Effect with respect to Parent;

 

(k)         transaction or commitment made, or any Contract or agreement entered
into, by the Parent relating to its Assets or business (including the
acquisition or disposition of any Assets) or any relinquishment by the Parent or
any Contract or other right, in either case, material to the Parent, other than
transactions and commitments in the ordinary course consistent with past
practices and those contemplated in this Agreement; or

 

(l)         agreement or commitment to do any of the foregoing.

 

4.8.        Certain Fees. No brokerage or finder’s fees or commissions are or
will be payable by Parent to any broker, financial advisor or consultant,
finder, placement agent, investment banker, bank or other person with respect to
the Transactions.

 

4.9.        Litigation; Labor Matters; Compliance with Laws.

 



 

 

 

(a)         There is no suit, action or proceeding or investigation pending or,
to the Knowledge of Parent, threatened against or affecting Parent or any basis
for any such suit, action, proceeding or investigation that, individually or in
the aggregate, could reasonably be expected to have a Material Adverse Effect
with respect to Parent or prevent, hinder or materially delay the ability of
Parent to consummate the Transactions, nor is there any judgment, decree,
injunction, rule or Order of any Governmental Entity or arbitrator outstanding
against Parent having, or which, insofar as reasonably could be foreseen by
Parent, in the future could have, any such effect.

 

(b)         Parent is not a party to, or bound by, any collective bargaining
agreement, Contract or other agreement or understanding with a labor union or
labor organization, nor is it the subject of any proceeding asserting that it
has committed an unfair labor practice or seeking to compel it to bargain with
any labor organization as to wages or conditions of employment nor is there any
strike, work stoppage or other labor dispute involving it pending or, to its
Knowledge, threatened, any of which could have a Material Adverse Effect with
respect to Parent.

 

(c)         The conduct of the business of Parent complies with all statutes,
Laws, regulations, ordinances, rules, judgments, Orders, decrees or arbitration
awards applicable thereto.

 

4.10.      Benefit Plans

 

Except as disclosed in the Parent SEC Documents, Parent is not a party to any
Benefit Plan under which Parent currently has an obligation to provide benefits
to any current or former employee, officer or director of Parent.

 

4.11.      Tax Returns and Tax Payments.

 

(a)         Parent and each of its Subsidiaries has timely filed with the
appropriate taxing authorities all Tax Returns required to be filed by it
(taking into account all applicable extensions). All such Tax Returns are true,
correct and complete in all respects. All Taxes due and owing by Parent and each
of its Subsidiaries has been paid (whether or not shown on any Tax Return and
whether or not any Tax Return was required). Neither Parent nor any of its
Subsidiaries is currently the beneficiary of any extension of time within which
to file any Tax Return or pay any Tax. No claim has ever been made in writing or
otherwise addressed to Parent or any of its Subsidiaries by a taxing authority
in a jurisdiction where Parent does not file Tax Returns that it is or may be
subject to taxation by that jurisdiction. The unpaid Taxes of Parent did not, as
of the Parent Balance Sheet Date, exceed the reserve for Tax liability
(excluding any reserve for deferred Taxes established to reflect timing
differences between book and Tax income) set forth on the face of the financial
statements (rather than in any notes thereto). Since the Parent Balance Sheet
Date, Parent has not incurred any liability for Taxes outside the ordinary
course of business consistent with past custom and practice. As of the Closing
Date, the unpaid Taxes of Parent and its Subsidiaries will not exceed the
reserve for Tax liability (excluding any reserve for deferred Taxes established
to reflect timing differences between book and Tax income) set forth on the
books and records of Parent.

 

(b)         No material claim for unpaid Taxes has been made or become a Lien
against the property of Parent or any of its Subsidiaries or is being asserted
against Parent or any of its Subsidiaries, no audit of any Tax Return of Parent
or any of its Subsidiaries is being conducted by a tax authority, and no
extension of the statute of limitations on the assessment of any Taxes has been
granted by Parent or any of its Subsidiaries and is currently in effect. Parent
has withheld and paid all Taxes required to have been withheld and paid in
connection with amounts paid or owing to any employee, independent contractor,
creditor, stockholder or other third party.

 

4.12.      Environmental Matters. Parent and each of its Subsidiaries is in
compliance with all requisite Environmental Laws in all material respects.
Neither Parent nor any of its Subsidiaries has received any written notice
regarding any violation of any Environmental Laws, including any investigatory,
remedial or corrective obligations, which, if determined adversely to Parent or
any of its Subsidiaries, would reasonably be expected to have, either
individually or in the aggregate, a Material Adverse Effect. Parent and each its
Subsidiaries holds all Permits and authorizations required under applicable
Environmental Laws, unless the failure to hold such Permits and authorizations
would not have a Material Adverse Effect on Parent, and is compliance with all
terms, conditions and provisions of all such Permits and authorizations in all
material respects. No releases of Hazardous Materials have occurred at, from,
in, to, on or under any real property currently or formerly owned, operated or
leased by Parent or any of its Subsidiaries or any predecessor thereof and no
Hazardous Materials are present in, on, about or migrating to or from any such
property which could result in any liability to Parent or any of its
Subsidiaries. Neither Parent nor any of its Subsidiaries has transported or
arranged for the treatment, storage, handling, disposal, or transportation of
any Hazardous Material to any off-site location which could result in any
liability to Parent or any of its Subsidiaries. Neither Parent nor any of its
Subsidiaries has any liability, absolute or contingent, under any Environmental
Law that if enforced or collected would have a Material Adverse Effect on Parent
or any of its Subsidiaries. There are no past, pending or threatened claims
under Environmental Laws against Parent or any of its Subsidiaries and neither
Parent nor any of its Subsidiaries is aware of any facts or circumstances that
could reasonably be expected to result in a liability or claim against Parent or
any of its Subsidiaries pursuant to Environmental Laws.

 

4.13.      Material Contract Defaults. The Annual Report on Form 10-K for the
Parent for the year ended December 31, 2015 lists the Parent’s Material
Contracts. Parent is not, or has not received any notice or has any Knowledge
that any other party is, in Material Contract Default under any Parent Material
Contract; and there has not occurred any event that with the lapse of time or
the giving of notice or both would constitute such a Material Contract Default.
For purposes of this Agreement, a “Parent Material Contract” means any Contract
that is effective as of the Closing Date to which the Parent is a party (i) with
expected receipts or expenditures in excess of $5,000, (ii) requiring the Parent
to indemnify any person, (iii) granting exclusive rights to any party, (iv)
evidencing indebtedness for borrowed or loaned money in excess of $5,000,
including guarantees of such indebtedness, or under which a security interest
has been imposed on any of its Assets, tangible or intangible; (v) any agreement
(or group of related agreements) for the lease of real or personal property,
including capital leases; (vi) any licensing agreement, or any agreement forming
a partnership, strategic alliances, profit sharing or joint venture; (vii) any
profit sharing, deferred compensation, severance, or other material plan or
arrangement for the benefit of its current or former officers, directors and
managers or any of the Parent’s employees; (viii) any employment or independent
contractor agreement providing post-termination or severance payments or
benefits or that cannot be cancelled without more than thirty (30) days’ notice;
(ix) any agreement with any current or former officer, director, shareholder,
members, manager or affiliate of the Parent; (x) any agreements relating to the
acquisition (by merger, purchase of units or assets or otherwise) by the Parent
of any operating business or material assets or the capital stock of any other
person; (xi) any agreements for the sale of any of the Assets of the Parent,
other than in the ordinary course of business; (xii) any outstanding agreements
of guaranty, surety or indemnification, direct or indirect, by the Parent;
(xiii) any royalty agreements, licenses or other agreements relating to
Intellectual Property (excluding licenses pertaining to “off-the-shelf”
commercially available software used pursuant to shrink-wrap or click-through
license agreements on reasonable terms for a license fee of no more than
$5,000); and (xiv) any other agreement under which the consequences of a default
or termination could reasonably be expected to have a Material Adverse Effect on
the Parent.

 



 

 

 

4.14.      Accounts Receivable. All of the accounts receivable of Parent that
are reflected in the Parent SEC Documents or the accounting records of Parent as
of the Closing (collectively, the “Parent Accounts Receivable”) represent or
will represent valid obligations arising from sales actually made or services
actually performed in the ordinary course of business and are not subject to any
defenses, counterclaims, or rights of set off other than those arising in the
ordinary course of business and for which adequate reserves have been
established. The Parent Accounts Receivable are fully collectible to the extent
not reserved for on the balance sheet on which they are shown.

 

4.15.      Properties. Parent and each its Subsidiaries has valid land use
rights for all real property that is material to its business and good, clear
and marketable title to all the tangible properties and tangible Assets
reflected in the latest balance sheet as being owned by Parent or acquired after
the date thereof which are, individually or in the aggregate, material to
Parent’s business (except properties sold or otherwise disposed of since the
date thereof in the ordinary course of business), free and clear of all Material
Liens, encumbrances, claims, security interest, options and restrictions of any
nature whatsoever. Any real property and facilities held under lease by Parent
or its Subsidiaries are held by them under valid, subsisting and enforceable
leases of which Parent and each of its Subsidiaries is in compliance, except as
could not, individually or in the aggregate, have or reasonably be expected to
result in a Material Adverse Effect.

 

4.16.      Intellectual Property. Parent and each of its Subsidiaries owns or
has valid rights to use the Trademarks, trade names, domain names, copyrights,
patents, logos, licenses and computer software programs (including, without
limitation, the source codes thereto) that are necessary for the conduct of its
business as now being conducted. All of Parent’s and its Subsidiaries’ licenses
to use Software programs are current and have been paid for the appropriate
number of users. To the Knowledge of Parent, none of Parent’s or its
Subsidiaries’ Intellectual Property infringe upon the rights of any third party
that may give rise to a cause of action or claim against Parent or each of its
successors.

 

4.17.      Board Determination. The Board of Directors of Parent has unanimously
determined as of the Closing Date that the terms of the Transactions are fair to
and in the best interests of Parent and its stockholders.

 

4.18.      Due Authorization. Parent represents that the issuance of the
Exchange Consideration will be in compliance with the Corporations Law of the
Oklahoma Code and the Certificate of Incorporation and Bylaws of Parent. Except
as set forth on Schedule 4.3, the Exchange Consideration has been duly and
validly authorized and, upon issuance in accordance with this Agreement, will be
duly issued, fully paid and nonassessable and free (and not issued or sold in
violation) of statutory and contractual preemptive rights, resale rights, rights
of first refusal and similar rights, taxes, claims, liens, charges, encumbrances
or other restrictions (other than as provided herein and restrictions under
federal and applicable state securities laws).

 

4.19.      Undisclosed Liabilities. Other than as disclosed in the Parent SEC
Documents, Parent has no liabilities or obligations of any nature (whether fixed
or unfixed, secured or unsecured, known or unknown and whether absolute,
accrued, contingent, or otherwise).

 

4.20.      Full Disclosure. All of the representations and warranties made by
Parent in this Agreement, including the Parent Disclosure Schedules attached
hereto, and all statements set forth in the certificates delivered by Parent at
the Closing pursuant to this Agreement, are true, correct and complete in all
material respects and do not contain any untrue statement of a material fact or
omit to state any material fact necessary in order to make such representations,
warranties or statements, in light of the circumstances under which they were
made, misleading. The copies of all documents furnished by Parent pursuant to
the terms of this Agreement are complete and accurate copies of the original
documents. The schedules, certificates, and any and all other statements and
information, whether in written or electronic form, to the Company or its
representatives by or on behalf of Parent or their Affiliates in connection with
the negotiation of this Agreement and the transactions contemplated hereby do
not contain any material misstatement of fact or omit to state a material fact
or any fact necessary to make the statements contained therein not misleading.

 



 

 

 

4.21 Capital Structure of the Parent. The Parent confirms that the capital
structure of the Parent, as is set forth on Schedule 4.3 attached hereto, on a
fully diluted basis, is in all respects true and correct.

 

ARTICLE 5

COVENANTS OF THE COMPANY

 

5.1.        Conduct of the Company Business. From the date of this Agreement and
until the Closing Date, or until the prior termination of this Agreement, the
Company shall not, unless agreed to in writing by Parent:

 

(a)         engage in any transaction, except in the normal and ordinary course
of business, or create or suffer to exist any lien or other encumbrance upon any
of its assets or which will not be discharged in full prior to the Closing Date;

 

(b)         sell, assign or otherwise transfer any of its assets, or cancel or
compromise any debts or claims relating to its assets, other than for fair
value, in the ordinary course of business, and consistent with past practice;

 

(c)         fail to use reasonable efforts to preserve intact its present
business organizations, keep available the services of its employees and
preserve its material relationships with customers, suppliers, licensors,
licensees, distributors and others, to the end that its good will and ongoing
business not be impaired prior to the Closing Date;

 

(d)         intentionally permit any Material Adverse Effect to occur with
respect to the Company;

 

(e)         make any material change in its accounting or bookkeeping methods,
principles or practices, except as required by GAAP; or

 

(f)         authorize any, or commit or agree to take any of, the foregoing
actions.

 

5.2.        Satisfaction of Conditions Precedent. From and after the date of
this Agreement until the earlier of the Closing Date or the termination of this
Agreement in accordance with its terms, the Company will use its commercially
reasonable efforts to satisfy or cause to be satisfied all the conditions
precedent that are set forth in Article 8, and the Company will use its
commercially reasonable efforts to cause the Transactions to be consummated.

 

5.3.        No Other Negotiations. As of the date of this Agreement, the Company
has not entered into any agreement or understanding with, and is not engaging in
any discussions with any third party concerning an Alternative Acquisition
including, without limitation, any agreement or understanding that would require
the Company to notify any third party of the terms of this Agreement. From and
after the date of this Agreement until the earlier of the Closing Date or the
termination of this Agreement in accordance with its terms, the Company shall
not, directly or indirectly, (a) initiate, solicit, encourage, negotiate, accept
or discuss any transaction or series of transactions with any Person, other than
Parent and its Affiliates involving any Alternative Acquisition, (b) provide
information with respect to the Company to any Person, other than Parent and its
Affiliates, relating to a possible Alternative Acquisition by any Person, other
than Parent and its Affiliates, (c) enter into an agreement with any Person,
other than Parent and its Affiliates, providing for a possible Alternative
Acquisition, or (d) make or authorize any statement, recommendation or
solicitation in support of any possible Alternative Acquisition by any Person,
other than by Parent and its Affiliates.

 

If the Company receives any unsolicited offer, inquiry or proposal to enter into
discussions or negotiations relating to an Alternative Acquisition, or that
could reasonably expected to lead to an Alternative Acquisition, or any request
for nonpublic information relating to the Company, the Company shall promptly
notify Parent thereof, including information as to the identity of the party
making any such offer, inquiry or proposal and the specific terms of such offer,
inquiry or proposal, as the case may be, and shall keep Parent promptly informed
of any developments with respect to same.

 

5.4.        Access. The Company shall afford to Parent, and to the officers,
employees, accountants, counsel, financial advisors and other representatives of
Parent, reasonable access during normal business hours during the period prior
to the Closing Date or the termination of this Agreement to all of the Company’s
properties, books, contracts, commitments, personnel and records and, during
such period, the Company shall furnish promptly to Parent, (a) a copy of each
report, schedule, and other documents filed by it during such period pursuant to
the requirements of federal or state securities Laws and (b) all other
information concerning its business, properties and personnel as Parent or its
representatives may reasonably request.

 



 

 

 

5.5.        Notification of Certain Matters. The Company shall give prompt
notice to Parent of (i) the occurrence or non-occurrence of any event the
occurrence or non-occurrence of which would cause any Company representation or
warranty contained in this Agreement to be untrue or inaccurate at or prior to
the Closing Date and (ii) any failure of the Company to comply with or satisfy
any covenant, condition or agreement to be complied with or satisfied by it
hereunder; provided, however, that the delivery of any notice pursuant to this
Section 5.5 shall not limit or otherwise affect the remedies available hereunder
to Parent.

 

ARTICLE 6

COVENANTS OF THE PARENT

 

6.1.        Conduct of the Parent Business. From the date of this Agreement and
until the Closing Date, or until the prior termination of this Agreement, Parent
shall not, unless agreed to in writing by the Company:

 

(a)         engage in any transaction, except in the normal and ordinary course
of business, or create or suffer to exist any lien or other encumbrance upon any
of its assets or which will not be discharged in full prior to the Closing Date;

 

(b)         sell, assign or otherwise transfer any of its assets, or cancel or
compromise any debts or claims relating to its assets, other than for fair
value, in the ordinary course of business, and consistent with past practice;

 

(c)         fail to use reasonable efforts to preserve intact its present
business organizations, keep available the services of its employees and
preserve its material relationships with customers, suppliers, licensors,
licensees, distributors and others, to the end that its good will and ongoing
business not be impaired prior to the Closing Date;

 

(d)         intentionally permit any Material Adverse Effect to occur with
respect to the Parent;

 

(e)         make any material change with respect in its accounting or
bookkeeping methods, principles or practices, except as required by GAAP; or

 

(f)         authorize any, or commit or agree to take any of, the foregoing
actions.

 

6.2.        Access. Parent shall afford to the Company, and to the officers,
employees, accountants, counsel, financial advisors and other representatives of
the Company, reasonable access during normal business hours during the period
prior to the Closing Date or the termination of this Agreement to all of the
Parent’s properties, books, contracts, commitments, personnel and records and,
during such period, the Parent shall furnish promptly to the Company, (a) a copy
of each report, schedule, registration statements and other documents filed by
it during such period pursuant to the requirements of federal or state
securities Laws and (b) all other information concerning its business,
properties and personnel as the Company or its representatives may reasonably
request.

 

6.3.        Notification of Certain Matters. Parent shall give prompt notice to
the Company of (i) the occurrence or non-occurrence of any event the occurrence
or non-occurrence of which would cause any Parent representation or warranty
contained in this Agreement to be untrue or inaccurate at or prior to the
Closing Date and (ii) any failure of Parent to comply with or satisfy any
covenant, condition or agreement to be complied with or satisfied by it
hereunder; provided, however, that the delivery of any notice pursuant to this
Section 6.3 shall not limit or otherwise affect the remedies available hereunder
to the Company.

 

6.4.        Director and Officer Appointments. As of the Closing Date, Parent
shall have taken all action to cause (a) the persons as set forth on Schedule
6.4 to be appointed Parent’s directors and officers, and (b) the current
officers and directors of Parent as set forth on Schedule 6.4 to resign from
Parent.

 

6.5.        Satisfaction of Conditions Precedent. During the term of this
Agreement, Parent will use its commercially reasonable efforts to satisfy or
cause to be satisfied all the conditions precedent that are set forth in
Article 8, and Parent will use its commercially reasonable efforts to cause the
Transactions to be consummated.

 

6.6         Delivery of Certificates for Exchange Consideration. Within 10
business days of the Closing, the Parent shall deliver or cause to be delivered
to the Members certificates for the Exchange Consideration.

 

6.7         No Other Negotiations. As of the date of this Agreement, the Parent
has not entered into any agreement or understanding with, and is not engaging in
any discussions with any third party concerning an Alternative Acquisition
including, without limitation, any agreement or understanding that would require
the Parent to notify any third party of the terms of this Agreement. From and
after the date of this Agreement until the earlier of the Closing Date or the
termination of this Agreement in accordance with its terms, the Parent shall
not, directly or indirectly, (a) initiate, solicit, encourage, negotiate, accept
or discuss any Alternative Acquisition, (b) provide information with respect to
the Parent to any Person, other than Company and its Affiliates, relating to a
possible Alternative Acquisition by any Person, other than Company and its
Affiliates, (c) enter into an agreement with any Person, other than Company and
its Affiliates, providing for a possible Alternative Acquisition, or (d) make or
authorize any statement, recommendation or solicitation in support of any
possible Alternative Acquisition by any Person, other than by Company and its
Affiliates.

 



 

 

 

If the Parent receives any unsolicited offer, inquiry or proposal to enter into
discussions or negotiations relating to an Alternative Acquisition, or that
could reasonably expected to lead to an Alternative Acquisition, or any request
for nonpublic information relating to the Parent, the Parent shall promptly
notify Company thereof, including information as to the identity of the party
making any such offer, inquiry or proposal and the specific terms of such offer,
inquiry or proposal, as the case may be, and shall keep Company promptly
informed of any developments with respect to same.

 

ARTICLE 7

COVENANTS OF PARENT AND THE COMPANY

 

7.1.        Notices of Certain Events. The Company and Parent shall promptly
notify each party of:

 

(a)         any notice or other communication from any Person alleging that the
consent of such Person is or may be required in connection with the
Transactions;

 

(b)         any notice or other communication from any Governmental Entity in
connection with the Transactions; and

 

(c)         any actions, suits, claims, investigations or proceedings commenced
or, to its Knowledge, threatened against, relating to or involving or otherwise
affecting such party that, if pending on the date of this Agreement, would have
been required to be disclosed pursuant to Articles 3 or 4 or that relate to the
consummation of the Transactions or any other development causing a breach of
any representation or warranty made by a party hereunder. Delivery of notice
pursuant to this Section 7.1 shall not limit or otherwise affect remedies
available to any party hereunder.

 

7.2.        Public Announcements. No party shall have the right to issue any
press release or other public statement with respect to this Agreement or the
transactions contemplated herein without the prior written consent of each other
party (not to be unreasonably withheld, delayed, denied or conditioned), except
as required by Law.

 

7.3.        Transfer Taxes. Parent and the Company shall cooperate in the
preparation, execution and filing of all returns, questionnaires, applications
or other documents regarding any real property transfer or gains, sales, use,
transfer, value added, stock transfer and stamp taxes, any transfer, recording,
registration and other fees, and any similar taxes which become payable in
connection with the transactions contemplated hereby that are required or
permitted to be filed on or before the Closing Date. Parent and the Company
agree that the Company will pay any real property, transfer or gains tax, stamp
tax, stock transfer tax, or other similar tax imposed on the Transactions or the
surrender of the Membership Interests pursuant thereto (collectively, “Transfer
Taxes”), excluding any Transfer Taxes as may result from the transfer of
beneficial interests in the Membership Interests other than as a result of the
transactions contemplated under this Agreement, and any penalties or interest
with respect to the Transfer Taxes. The Company agrees to cooperate with Parent
in the filing of any returns with respect to the Transfer Taxes.

 

7.4.        Reasonable Efforts. Without derogating from Section 10.16 below, the
parties further agree to use commercially reasonable efforts to take, or cause
to be taken, all actions, and to do, or cause to be done, and to assist and
cooperate with the other parties in doing, all things necessary, proper or
advisable to consummate and make effective, and to satisfy all conditions to, in
the most expeditious manner practicable, the Transactions, including (i) the
obtaining of all other necessary actions or nonactions, waivers, consents,
licenses, Permits, authorizations, Orders and approvals from Governmental
Entities and the making of all other necessary registrations and filings,
(ii) the obtaining of all consents, approvals or waivers from third parties
related to or required in connection with the Transactions or required to
prevent a Material Adverse Effect on the Company from occurring prior to or
after the Closing Date, (iii) the satisfaction of all conditions precedent to
the parties’ obligations hereunder, and (iv) the execution and delivery of any
additional instruments necessary to consummate the Transactions contemplated by,
and to fully carry out the purposes of, this Agreement.

 

7.5.        Fees and Expenses. Each party will be responsible for all of the
legal, accounting and other expenses incurred by such party hereto in connection
with the Transactions.

 

7.6.        Regulatory Matters and Approvals. Each of the Members, the Company
and the Parent will give any notices to, make any filings with, and use its
commercially reasonable efforts to obtain any authorizations, consents, and
approvals of governments and governmental agencies in connection with the
matters referred to in Sections 2.3(i), 3.5 and 4.5 above, respectively.

 

7.7.        Transfer Restrictions.

 

(a)         The Company realizes that the Exchange Consideration is not
registered under the Securities Act, or any foreign or state securities Laws.
The Company agrees that the Exchange Consideration will and may not be sold,
offered for sale, pledged, hypothecated, or otherwise transferred (collectively,
a “Transfer”) except in compliance with the Securities Act, if applicable, and
applicable foreign and state securities Laws. The Company understands that the
Exchange Consideration can only be Transferred pursuant to registration under
the Securities Act or pursuant to an exemption therefrom. The Company
understands that to Transfer the Exchange Consideration may require in some
jurisdictions specific approval by the appropriate governmental agency or
commission in such jurisdiction.

 



 

 

 

(b)         To enable Parent to enforce the transfer restrictions contained in
Section 7.7(a), the Company hereby consents to the placing of legally required
legends upon, and stop-transfer orders with the transfer agent of the Common
Stock with respect to the Exchange Consideration, including, without limitation,
the following:

 

THESE SECURITIES HAVE NOT BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE
COMMISSION OR THE SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN
EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE
“SECURITIES ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT
TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO
AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE
REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH
APPLICABLE STATE SECURITIES LAWS AS EVIDENCED BY A LEGAL OPINION OF COUNSEL TO
THE TRANSFEROR TO SUCH EFFECT, THE SUBSTANCE OF WHICH SHALL BE REASONABLY
ACCEPTABLE TO THE COMPANY. THESE SECURITIES MAY BE PLEDGED IN CONNECTION WITH A
BONA FIDE MARGIN ACCOUNT SECURED BY SUCH SECURITIES.

 

7.8.        Current Report. Parent shall file a Current Report on Form 8-K with
the SEC within four (4) business days of the Closing Date containing information
about the Transactions and pro forma financial statements of Parent and the
Company and audited financial statements of the Company as required by
Regulation S-K under the Securities Act (the “8-K Report”). The Company agrees
to provide any necessary information for preparation of 8-K Report.

 

ARTICLE 8

CONDITIONS TO CLOSING

 

8.1.        Condition to Obligation of Each Party to Effect the Transactions.
The respective obligations of Parent, each Member and the Company to consummate
the transactions contemplated herein are subject to the satisfaction or waiver
in writing at or prior to the Closing Date of the following conditions.

 

(a)         No Injunctions. No temporary restraining Order, preliminary or
permanent injunction issued by any court of competent jurisdiction preventing or
prohibiting the consummation of the Transactions contemplated herein shall be in
effect; provided, however, that each of Parent and the Company shall have used
its commercially reasonable efforts to prevent the entry of such Orders or
injunctions and to appeal as promptly as possible any such Orders or injunctions
and to appeal as promptly as possible any such Orders or injunctions that may be
entered.

 

(b)         Member Representation Letters. Except those Members set forth on the
signature page to this Agreement who have indicated that they are not an
“accredited investor,” each Member, or its designee(s) as the case may be, shall
have executed and delivered to Parent and Company a member representation letter
in substantially the form attached hereto as Exhibit B, and Parent and Company
shall be reasonably satisfied that the issuance of Parent Preferred Stock
pursuant to the Transactions is exempt from the registration requirements of the
Securities Act.

 

(c) Conversion Agreement of Holders of Parent Preferred Shares. All holders of
the Parent Preferred Stock and the Members, and/or their designees, shall have
executed an agreement with the Parent, in substantially the form attached hereto
as Exhibit C, pursuant to which all shares of Parent Preferred Stock, including
the Parent Preferred Stock to be acquired by Members pursuant to this Agreement,
will automatically convert to Parent Common Stock upon the Parent’s effectuation
of any corporate action (the “Capitalization Adjustment”) that has the effect of
allowing the Parent to issue Parent Common Stock, on a fully diluted basis, all
shares of Parent Common Stock into which all Parent Preferred Stock are
convertible.

 

(d) Concurrent Required Agreements. Company will have entered into a binding
letter of intent or licensing agreement between the Company and North Dakota
State University (“NDSU”) concerning an exclusive or nonexclusive license to
certain intellectual property concerning cyclohexasilane or other silicon-based
materials created by NDSU. The Company will also have made mutually agreeable,
satisfactory progress on a joint development agreement (the “Joint Development
Agreement”) toll manufacturing agreement, or other contract by and between the
Company and one or more companies that may lead to further commercialization of
cyclohexasilane or other silicon-based materials.

 



 

 

 

8.2        Additional Conditions to Obligations of Parent. The obligations of
Parent to consummate the Transactions are also subject to the satisfaction or
waiver in writing at or prior to the Closing Date of the following conditions.

 

(a)         Representations and Warranties. The representations and warranties
of the Company and each Member contained in this Agreement and in any
certificate or other writing delivered to Parent pursuant hereto shall be true
and correct on and as of the Closing Date with the same force and effect as if
made on and as of the Closing Date, and Parent shall have received a certificate
to such effect signed by the President and the Chief Executive Officer of the
Company.

 

(b)         Agreements and Covenants. The Company and each Member shall have
performed or complied with all agreements and covenants required by this
Agreement to be performed or complied with by them on or prior to the Closing
Date, and Parent shall have received a certificate to such effect signed by the
President and Chief Executive Officer of the Company.

 

(c)         Certificate of Manager The Company shall have delivered to Parent a
certificate executed by the Manager(s) of the Company certifying: (i) actions
duly adopted by the Manager(s) of the Company authorizing entrance into this
Agreement and the Transactions; (ii) the Company Organization Documents as in
effect immediately prior to the Closing Date, including all amendments thereto;
and (iii) the incumbency of the managers of the Company executing this Agreement
and all agreements and documents contemplated hereby.

 

(d)         Consents Obtained. All consents, waivers, approvals, authorizations
or Orders required to be obtained, and all filings required to be made, by the
Company for the authorization, execution and delivery of this Agreement and the
consummation by it of the transactions contemplated hereby shall have been
obtained and made by the Company, except for such consents, waivers, approvals,
authorizations and Orders, and such filings, which would not be reasonably
likely to have a Material Adverse Effect on the Company.

 

(e)         Absence of Material Adverse Effect. Since the date of this
Agreement, there shall not have been any Material Adverse Effect on the Company
other than any change that shall result from general economic conditions or
conditions generally affecting the industry in which the Company conducts
operations.

 

(f)         Company Financial Statements. Parent shall have received from the
Company the Company Financial Statements and pro forma financial statements for
the periods and in form and content required to be included in the 8-K Report.

 

(g)         Delivery of Stock Certificates. Each Member shall have delivered to
the Parent (i) certificates representing the Membership Interests, together with
a stock power (or other proof of signature reasonably acceptable to the
Company’s transfer agent or the Company) for the transfer of the Membership
Interests to the Parent or (ii) such other proof of ownership as shall be
reasonably acceptable to the Parent;

 

(h)        Reserved.

 

(i)         Reserved.

 

(j)         Membership Interests Lockup. As of the Closing Date, the holders of
One Hundred (100) Membership Interests (which are exchangeable into Parent
Preferred Stock pursuant to the terms of this Agreement) as set forth on
Schedule 8.2(J) shall have entered into a lockup agreement in substantially the
form attached hereto as Exhibit D and which shall terminate after the 1st
anniversary of the Closing Date.

 

8.3         Additional Conditions to Obligations of the Company and the Members.
The obligations of the Company and each Member to consummate the Transactions
are also subject to the satisfaction or waiver in writing at or prior to the
Closing Date of the following conditions.

 

(a)         Representations and Warranties. The representations and warranties
of Parent contained in this Agreement and in any certificate or other writing
delivered to the Company pursuant hereto shall be true and correct on and as of
the Closing Date with the same force and effect as if made on and as of the
Closing Date, and the Company shall have received a certificate to such effect
signed by the President and the Chief Executive Officer of Parent.

 

(b)         Agreements and Covenants. Parent shall have performed or complied
with all agreements and covenants required by this Agreement to be performed or
complied with by them on or prior to the Closing Date, and the Company shall
have received a certificate to such effect signed by the President and Chief
Executive Officer of Parent.

 

(c)         Certificate of Parent Officer. Parent shall have delivered to the
Company a certificate executed by an Officer of Parent certifying: (i)
resolutions duly adopted by the Board of Directors of Parent authorizing this
Agreement and the Transactions (including the authorizations described in
Section 4.18 above); (ii) the Certificate of Incorporation and Bylaws of Parent
as in effect immediately prior to the Closing Date, including all amendments
thereto; and (iii) the incumbency of the officers of Parent executing this
Agreement and all agreements and documents contemplated hereby.

 



 

 

 

(d)         Consents Obtained. All consents, waivers, approvals, authorizations
or Orders required to be obtained, and all filings required to be made, by
Parent for the authorization, execution and delivery of this Agreement and the
consummation by it of the transactions contemplated hereby shall have been
obtained and made by Parent, except for such consents, waivers, approvals,
authorizations and Orders, and such filings, which would not be reasonably
likely to have a Material Adverse Effect on Parent.

 

(e)         Absence of Material Adverse Effect. Since the date of the this
Agreement, there shall not have been any Material Adverse Effect on Parent,
other than any change that shall result from general economic conditions or
conditions generally affecting the industry in which Parent conducts operations.

 

(f)         Reserved.

 

(g)         Officers and Directors. Parent shall have delivered to the Company,
in evidence of appointment of those new directors and officers as further
described in Section 6.4. Parent shall also have delivered to the Company a
letter of resignation executed by each Parent officer and director further
described in Section 6.4 to be effective upon the Closing Date.

 

(h)         No Liabilities. As of the Closing Date, except as disclosed in the
Parent SEC Documents, Parent shall have no actual or contingent liabilities, and
Parent will have no other obligations of any nature (whether fixed or unfixed,
secured or unsecured, known or unknown and whether absolute, accrued,
contingent, or otherwise) (including, without limitation, any Contracts), except
for its obligations incurred under this Agreement.

 

(i)         Common Stock. As of the Closing Date, the Parent Common Stock shall
be eligible for clearance through the book-entry system of The Depository Trust
Corporation and Parent will have filed all materials and fulfilled all
requirements for the Parent Common Stock to be quoted on the OTC PINK under the
name “3DIcon Corporation” under the symbol “TDCP” or such other symbol that is
acceptable to the Company.

 

(j)         Exchange Act Reporting. Parent will have made all required filings
with the SEC under the Exchange Act, and such filings will have complied in all
material respects with applicable requirements under the Exchange Act.

  

(k)         Additional Deliveries. Parent will have delivered to the Company, on
or prior to the Closing Date, (i) a good standing certificates for Parent from
the State of Oklahoma, dated within 5 days of the Closing Date, and (ii) such
other documents as the Company may reasonably request.

 

(l) Management Lockup. As of the Closing Date, certain members of the Parent’s
management identified on Schedule 8.2(j) shall have entered into a lockup
agreement in substantially the form attached hereto as Exhibit D and which shall
terminate on the 1st anniversary of the Closing Date.

 

ARTICLE 9

TERMINATION

 

9.1.        Termination. This Agreement may be terminated at any time prior to
the Closing Date:

 

(a)         by mutual written agreement of the Company and Parent duly
authorized by the Boards of Directors of the Company and Parent;

 

(b)         by either the Company or Parent, if the other party (which, in the
case of Company, shall mean Company or any Member) has breached any
representation, warranty, covenant or agreement of such other party set forth in
this Agreement and such breach has resulted or can reasonably be expected to
result in a Material Adverse Effect on such other party or would prevent or
materially delay the consummation of the Transactions;

 

(c)         by any party, if all the conditions to the obligations of such party
for Closing the Transactions shall not have been satisfied or waived on or
before the Final Date (as defined below) other than as a result of a breach of
this Agreement by the terminating party; or

 

(d)         by any party, if a permanent injunction or other Order by any
Federal or state court which would make illegal or otherwise restrain or
prohibit the consummation of the Transactions shall have been issued and shall
have become final and nonappealable;

 

As used herein, the “Final Date” shall be August 31, 2016.

 



 

 

 

9.2.        Notice of Termination. Any termination of this Agreement under
Section 9.1 above will be effective immediately upon by the delivery of written
notice of the terminating party to the other parties hereto specifying with
reasonable particularity the reason for such termination.

 

9.3.        Effect of Termination. In the case of any termination of this
Agreement as provided in this Section 9, this Agreement shall be of no further
force and effect and nothing herein shall relieve any party from liability for
any breach of this Agreement.

 

9.4.        Termination and Rescission Option. So long as all parties hereto
cooperate in good faith to take all actions necessary to effectuate the
Capitalization Adjustment, which by execution hereof all parties agree to do, in
the event the Capitalization Adjustment is not completed by March 31, 2017,
which date shall be automatically extended by sixty (60) days in the event
Parent is actively proceeding with the SEC or any other applicable regulatory
body to effectuate the Capitalization Adjustment, at the sole option of the
majority holders of the Exchange Consideration, this Agreement will be
terminated and rescinded. Upon exercise of the option to terminate and rescind,
the Members shall surrender for cancellation all Exchange Consideration and
Parent shall surrender and return Membership Interests to the Members. All
actions taken pursuant to this Agreement, including the appointment of officers
and directors shall also become void, ab initio, and the Company and Parent
shall cease to be a consolidated company.

 

ARTICLE 10

GENERAL PROVISIONS

 

10.1.      Notices. All notices required or permitted hereunder shall be in
writing and shall be deemed effectively given: (a) upon personal delivery to the
party to be notified; (b) when sent by confirmed facsimile if sent during normal
business hours of the recipient, if not, then on the next business day; (c) five
days after having been sent by registered or certified mail, return receipt
requested, postage prepaid; or (d) two days after deposit with a nationally
recognized overnight courier, specifying not later than two day delivery, with
written verification of receipt. All communications shall be sent to the parties
at the following addresses or facsimile numbers specified below (or at such
other address or facsimile number for a party as shall be designated by ten days
advance written notice to the other parties hereto):

 

(a)If to Parent:

 

3DICON CORPORATION

6804 South Canton Avenue, Suite 150

Tulsa, Oklahoma 74136

 

(b)If to the Company or any Member:

 

CORETEC INDUSTRIES LLC

505 Broadway North, Suite 208

Fargo, North Dakota 58102

 

With copies to (which shall not constitute notice):

 

Sichenzia Ross Friedman Ference LLP

61 Broadway

New York, New York 10006

Attn: Gregory Sichenzia, Esq.

Fax: (212) 930-9725

 

The Company hereby undertakes to forward immediately (by the means set forth in
Section 10.1(a), (b), (c) or (d) above) to any Member any notice provided to it
by the Parent to such Member in accordance with this Section 10.1 to the address
of such Member as appears on the Company’s shareholder register, provided that
any such delivery by the Parent to such Member shall be deemed effective on the
day that is twice the number of days (or business days, as applicable) set forth
in Section 10.1(b), (c) or (d) above.

 

10.2.      Amendment. To the extent permitted by law, this Agreement may be
amended by a subsequent writing signed by each of the parties upon the approval
of the Boards of Directors of the Parent and the Managing Members of the
Company.

 

10.3.      Waiver. At any time prior to the Closing, any party hereto may with
respect to any other party hereto (a) extend the time for performance of any of
the obligations or other acts, (b) waive any inaccuracies in the representations
and warranties contained herein or in any document delivered pursuant hereto, or
(c) waive compliance with any of the agreements or conditions contained herein.
Any such extension or waiver shall be valid if set forth in an instrument in
writing signed by the party or parties to be bound thereby.

 



 

 

 

10.4.      Failure or Indulgence Not Waiver; Remedies Cumulative. No failure or
delay on the part of any party hereto in the exercise of any right hereunder
shall impair such right or be construed to be a waiver of, or acquiescence in,
any breach of any representation, warranty or agreement herein, nor shall any
single or partial exercise of any such right preclude other or further exercise
thereof or of any other rights. Except as otherwise provided hereunder, all
rights and remedies existing under this Agreement are cumulative to, and not
exclusive of, any rights or remedies otherwise available.

 

10.5.      Headings. The headings contained in this Agreement are for reference
purposes only and shall not affect in any way the meaning or interpretation of
this Agreement.

 

10.6.      Severability. If any term or other provision of this Agreement is
invalid, illegal or incapable of being enforced by any rule of Law, or public
policy, all other conditions and provisions of this Agreement shall nevertheless
remain in full force and effect so long as the economic or legal substance of
the transactions contemplated hereby is not affected in any manner adverse to
any party. Upon such determination that any term or other provision is invalid,
illegal or incapable of being enforced, the parties hereto shall negotiate in
good faith to modify this Agreement so as to effect the original intent of the
parties as closely as possible, in a mutually acceptable manner, to the end that
transactions contemplated hereby are fulfilled to the extent possible.

 

10.7.      Entire Agreement. This Agreement (including the Company Disclosure
Schedule and the Parent Disclosure Schedule together with the Transaction
Documents and the exhibits and schedules attached hereto and thereto and the
certificates referenced herein) constitutes the entire agreement and supersedes
all prior agreements and undertakings both oral and written, among the parties,
or any of them, with respect to the subject matter hereof and, except as
otherwise expressly provided herein.

 

10.8.      Assignment. No party may assign this Agreement or assign its
respective rights or delegate their duties (by operation of Law or otherwise),
without the prior written consent of the other parties. This Agreement will be
binding upon, inure to the benefit of and be enforceable by the parties and
their respective successors and permitted assigns.

 

10.9.      Parties In Interest. This Agreement shall be binding upon and inure
solely to the benefit of each party hereto and their permitted assigns and
respective successors, and nothing in this Agreement, express or implied, is
intended to or shall confer upon any other Person any right, benefit or remedy
of any nature whatsoever under or by reason of this Agreement, including,
without limitation, by way of subrogation.

 

10.10.   Governing Law. This Agreement will be governed by, and construed and
enforced in accordance with the Laws of the State of New York as applied to
Contracts that are executed and performed in New York, without regard to the
principles of conflicts of Law thereof. Each party agrees that all legal
proceedings concerning the interpretations, enforcement and defense of the
Transactions and any other Transaction Documents shall be commenced exclusively
in the state and federal courts sitting in the County of New York.

 

10.11.   Counterparts. This Agreement may be executed simultaneously in two or
more counterparts, any one of which need not contain the signatures of more than
one party, but all such counterparts taken together will constitute one and the
same Agreement. This Agreement, to the extent delivered by means of a facsimile
machine or electronic mail (any such delivery, an “Electronic Delivery”), shall
be treated in all manner and respects as an original agreement or instrument and
shall be considered to have the same binding legal effect as if it were the
original signed version thereof delivered in person. At the request of any party
hereto, each other party hereto shall re-execute original forms hereof and
deliver them in person to all other parties. No party hereto shall raise the use
of Electronic Delivery to deliver a signature or the fact that any signature or
agreement or instrument was transmitted or communicated through the use of
Electronic Delivery as a defense to the formation of a contract, and each such
party forever waives any such defense, except to the extent such defense related
to lack of authenticity.

 

10.12.   Attorneys’ Fees. If any action or proceeding relating to this
Agreement, or the enforcement of any provision of this Agreement is brought by a
party hereto against any party hereto, the prevailing party shall be entitled to
recover reasonable attorneys’ fees, costs and disbursements (in addition to any
other relief to which the prevailing party may be entitled).

 

10.13.   Representation. Each party to this Agreement, severally, and not
jointly and only as to itself, represents that it: (a) has been represented in
connection with the negotiation and preparation of this Agreement by counsel of
that party’s choosing; (b) has authority to enter into and sign the Agreement;
and (c) enters into and signs the same by its own free will.

 

10.14.   Interpretation. For purposes of this Agreement, references to the
masculine gender shall include feminine and neuter genders and entities. Where a
reference in this Agreement is made to a Section, Exhibit or Schedule, such
reference shall be to a Section of, Exhibit to or Schedule of this Agreement
unless otherwise indicated. Whenever the words “include,” “includes” or
“including” are used in this Agreement, they shall be deemed to be followed by
the words “without limitation.” References to a “party” or “parties” shall mean
Parent, the Company and/or Members, as applicable. The words “hereof,” “herein”
and “hereunder” and words of similar import when used in this Agreement shall
refer to this Agreement as a whole and not to any particular provision of this
Agreement. References to “this Agreement” shall include the Company Disclosure
Schedule and the Parent Disclosure Schedule.

 



 

 

 

10.15    Remedies. In addition to being entitled to exercise all rights provided
herein or granted by law, including recovery of damages, each Member, Parent and
the Company will be entitled to specific performance under this Agreement. Each
of the parties hereto agree that monetary damages may not be adequate
compensation for any loss incurred by reason of any breach of obligations
described in the foregoing sentence and hereby agrees to waive in any action for
specific performance of any such obligation the defense that a remedy at law
would be adequate.

 

10.16    Independent Nature of Each Member's Obligations and Rights. The
obligations of each Member under this Agreement are several and not joint with
the obligations of any other Member (or, for the avoidance of doubt, with the
obligations of the Company or the Parent under this Agreement), and each Member
shall not be responsible in any way for the performance of the obligations of
any other Member party to this Agreement (or, for the avoidance of doubt, the
performance of the obligations of the Company or the Parent under this
Agreement). Nothing contained herein and no Member action taken by any Member
pursuant hereto, shall be deemed to constitute such Member as a party to or
member of a partnership, an association, a joint venture, or any other kind of
entity, or create a presumption that any Member is in any way acting in concert
or as a group with any of the other parties hereto with respect to such
obligations or the transactions contemplated by this Agreement. No party is in
any way whatsoever authorized to bind any other party hereto. Each Member shall
be entitled to independently protect and enforce its rights, including without
limitation the rights arising out of this Agreement, and it shall not be
necessary for any other Member to be joined as an additional party in any
proceeding for such purpose.

 

 

 

[SIGNATURE PAGES FOLLOW]

 

 

 

 

IN WITNESS WHEREOF, each of the parties has executed or caused this Share
Exchange Agreement to be executed as of the date first written above.

 



PARENT:         3DICON CORPORATION         By: /s/ Victor Keen         Name: 
Victor Keen         Title: Chief Executive Officer               COMPANY:      
  CORETEC INDUSTRIES LLC         By: /s/ Simon Calton         Name: Simon Calton
        Title: Board Member               MEMBERS:         EOS MANAGEMENT LLC  
      By: /s/ Simon Calton         Name: Simon Calton         Title: Board
Member               CARLTON JAMES NORTH DAKOTA LTD         By: /s/ Simon Calton
        Name: Simon Calton         Title: Board Member               RYCAL
DEVELOPMENTS LLC         By: /s/ Simon Calton         Name: Simon Calton        
Title: Board Member               CHYMATEK ENERGY SOLUTIONS LLC         By: /s/
Dennis Anderson         Name: Dennis Anderson         Title: Member, President &
CEO  

 



 

 

 

EXHIBIT A

 

CERTAIN DEFINITIONS

 

The following terms, as used in the Agreement, have the following meanings:

 

“Accounts Receivable” shall have the meaning set forth in Section 3.15 of the
Agreement.

 

“Affiliate(s)” shall have the meaning set forth in Rule 12b-2 of the regulations
promulgated under the Exchange Act.

 

“Alternative Acquisition” means any recapitalization, restructuring, financing,
merger, consolidation, sale, license or encumbrance or other business
combination transaction or extraordinary corporate transaction of the Company or
the Parent (as applicable) which would or could reasonably be expected to
impede, interfere with, prevent or materially delay the Transactions, including
a firm proposal to make such an acquisition.

 

“Agreement” shall have the meaning set forth in the Preamble.

 

“Assets” of a Person shall mean all of the assets, properties, businesses and
rights of such Person of every kind, nature, character and description, whether
real, personal or mixed, tangible or intangible, accrued or contingent, or
otherwise relating to or utilized in such Person’s business, directly or
indirectly, in whole or in part, whether or not carried on the books and records
of such Person, and whether or not owned in the name of such Person or any
Affiliate of such Person and wherever located.

 

“Benefit Plans” shall have the meaning set forth in Section 3.10 of the
Agreement.

 

“Closing” shall have the meaning set forth in Section 1.2 of the Agreement.

 

“Closing Date” shall have the meaning set forth in Section 1.2 of the Agreement.

 

“Code” means the Internal Revenue Code of 1986, as amended.

 

“Company” shall have the meaning set forth in the Preamble.

 

“Company Balance Sheet Date” shall have the meaning set forth in Section 3.6(b)
of the Agreement.

 

“Company Disclosure Schedule” shall have the meaning set forth in the opening
paragraph of Article 3 of the Agreement.

 

“Company Financial Statements” shall have the meaning set forth in Section
3.6(a) of the Agreement.

 

“Company Material Contract” shall have the meaning set forth in Section 3.14 of
the Agreement.

 

“Company Stock” means the total outstanding capital stock of the Company as of
the Closing Date.

 

“Contract” means any written or oral agreement, arrangement, commitment,
contract, indenture, instrument, lease, obligation, plan, restriction,
understanding or undertaking of any kind or character, or other document to
which any Person is a party or by which such Person is bound or affecting such
Person’s capital stock, Assets or business.

 

“Copyrights” shall have the meaning set forth in Section 3.17(i) of the
Agreement.

 

“Default” means (i) any breach or violation of or default under any Contract,
Order or Permit, (ii) any occurrence of any event that with the passage of time
or the giving of notice or both would constitute a breach or violation of or
default under any Contract, Order or Permit, or (iii) any occurrence of any
event that with or without the passage of time or the giving of notice would
give rise to a right to terminate or revoke, change the current terms of, or
renegotiate, or to accelerate, increase, or impose any liability under, any
Contract, Order or Permit.

 

“Electronic Delivery” shall have the meaning set forth in Section 10.11 of the
Agreement.

 

“Environmental Laws” mean any and all federal, state, local and foreign
statutes, laws, judicial decisions, regulations, ordinances, rules, judgments,
orders, decrees, codes, plans, injunctions, Permits, concessions, grants,
franchises, licenses, agreements and governmental restrictions, relating to
human health, the environment or to emissions, discharges or releases of
pollutants, contaminants or other Hazardous Material or wastes into the
environment, including without limitation ambient air, surface water, ground
water or land, or otherwise relating to the manufacture, processing,
distribution, use, treatment, storage, disposal, transport or handling of
pollutants, contaminants or other Hazardous Material or wastes or the clean-up
or other remediation thereof.

 



 

 

 

“Exchange Act” has the meaning set forth in Section 3.5 of the Agreement.

 

“Exchange Act Documents” has the meaning set forth in Section 3.21 of the
Agreement.

 

“Exchange Consideration” shall have the meaning as set forth in Section 1.1 of
the Agreement.

 

“Final Date” shall have the meaning set forth in Section 9.1 of the Agreement.

 

“FINRA” means Financial Industry Regulatory Authority, Inc. .

 

“GAAP” means U.S. generally accepted accounting principles.

 

“Governmental Entity” shall mean any government or any agency, bureau, board,
directorate, commission, court, department, official, political subdivision,
tribunal, or other instrumentality of any government, whether federal, state or
local, domestic or foreign.

 

“Hazardous Material” means any toxic, radioactive, corrosive or otherwise
hazardous substance, including petroleum, its derivatives, by-products and other
hydrocarbons, or any substance having any constituent elements displaying any of
the foregoing characteristics, which in any event is regulated under any
Environmental Law.

 

“Intellectual Property” shall have the meaning as set forth in Section 3.17(i)
of the Agreement.

 

“Knowledge” means the actual knowledge of the officers of a party, and knowledge
that a reasonable person in such capacity should have after due inquiry.

 

“Law” means any code, law, ordinance, regulation, reporting or licensing
requirement, rule, or statute applicable to a Person or its Assets, liabilities
or business, including those promulgated, interpreted or enforced by any
Governmental Entity.

 

“Lien” means, with respect to any asset, any mortgage, lien, pledge, charge,
security interest or encumbrance of any kind in respect to such asset.

 

“Marks” shall have the meaning set forth in Section 3.17(i) of the Agreement.

 

“Material” and “Materially” for purposes of this Agreement shall be determined
in light of the facts and circumstances of the matter in question; provided that
any specific monetary amount stated in this Agreement shall determine
materiality in that instance.

 

“Material Agreement” shall have the meaning set forth in Section 3.13 of the
Agreement.

 

“Material Adverse Effect” means, with respect to any Person, a material adverse
effect on the condition (financial or otherwise), business, Assets, liabilities
or the reported or reasonably anticipated future results or prospects of such
Person and its Subsidiaries taken as a whole; provided, however, that any
adverse change, event, development or effect arising from or relating to any of
the following shall not be taken into account in determining whether there has
been a Material Adverse Effect: (a) general business or economic conditions, (b)
national or international political or social conditions, including the
engagement by the United States in hostilities, whether or not pursuant to the
declaration of a national emergency or war, or the occurrence of any military or
terrorist attack upon the United States, or any of its territories, possessions,
or diplomatic or consular offices or upon any military installation, equipment
or personnel of the United States, (c) financial, banking, or securities markets
(including any disruption thereof and any decline in the price of any security
or any market index), (d) changes in United States generally accepted accounting
principles, (e) changes in laws, rules, regulations, orders, or other binding
directives issued by any Governmental Entity or (f) the taking of any action
required by this Agreement and the other agreements contemplated hereby.

 

“Material Contract Default” means a default under any Material Agreement which
would (A) permit any other party to cancel or terminate the same (with or
without notice of passage of time) or (B) provide a basis for any other party to
claim money damages in excess of $50,000 (either individually or in the
aggregate with all other such claims under that Material Agreement) or (C) give
rise to a right of acceleration of any material obligation or loss of any
material benefit under any such Material Agreement.

 

“Order” means any administrative decision or award, decree, injunction,
judgment, order, quasi-judicial decision or award, ruling, or writ of any
federal, state, local or foreign or other court, arbitrator, mediator, tribunal,
administrative agency or Governmental Entity.

 

“Parent” shall have the meaning set forth in the Preamble.

 



 

 

 

“Parent Accounts Receivable” shall have the meaning set forth in Section 4.14 of
the Agreement.

 

“Parent Balance Sheet Date” shall have the meaning set forth in Section 4.6(b)
of the Agreement.

 

“Parent Preferred Stock” shall have the meaning set forth in Section 4.1 of the
Agreement.

 

“Parent Disclosure Schedule” shall mean the written disclosure schedule
delivered on or prior to the date hereof by Parent to the Company that is
arranged in paragraphs corresponding to the numbered and lettered paragraphs
corresponding to the numbered and lettered paragraphs contained in the
Agreement.

 

“Parent Material Contract” shall have the meaning set forth in Section 4.13 of
the Agreement.

 

“Parent SEC Documents” shall have the meaning set forth in Section 4.6(a) of the
Agreement.

 

“Patents” shall have the meaning set forth in Section 3.17(i) of the Agreement.

 

“Person” means an individual, a corporation, a partnership, an association, a
trust, a limited liability company or any other entity or organization,
including a government or political subdivision or any agency or instrumentality
thereof.

 

“Permit” shall mean any federal, state, local, and foreign governmental
approval, authorization, certificate, consent, easement, filing, franchise,
letter of good standing, license, notice, permit, qualification, registration or
right of or from any Governmental Entity (or any extension, modification,
amendment or waiver of any of these) to which any Person is a party or that is
or may be binding upon or inure to the benefit of any Person or its securities,
Assets or business, or any notice, statement, filing or other communication to
be filed with or delivered to any Governmental Entity.

 

“SEC” shall have the meaning set forth in Section 4.6(a) of the Agreement.

 

“Securities Act” shall have the meaning set forth in Section 3.3 of the
Agreement.

 

“Share” or “Membership Interests” shall have the meaning set forth in the
Recitals of the Agreement.

 

“Members” shall have the meaning set forth in the Preamble.

 

“Software” shall have the meaning set forth in Section 3.17(i) of the Agreement.

 

“Subsidiary” means, with respect to any Person, (i) any corporation, limited
liability company, association or other business entity of which more than 50%
of the total voting power of shares of capital stock entitled (without regard to
the occurrence of any contingency) to vote in the election of directors,
managers or trustees thereof is at the time owned or controlled, directly or
indirectly, by such Person or one or more of the other Subsidiaries of that
Person (or a combination thereof) and (ii) any partnership (a) the sole general
partner or managing general partner of which is such Person or a Subsidiary of
such Person or (b) the only general partners of which are such Person or of one
or more Subsidiaries of such Person (or any combination thereof).

 

“Tax” or “Taxes” shall have the meaning set forth in Section 3.11(c) of the
Agreement.

 

“Tax Return” shall have the meaning set forth in Section 3.11(c) of the
Agreement.

 

“Technology” shall have the meaning set forth in Section 3.17(i) of the
Agreement.

 

“Trade Secrets” shall have the meaning set forth in Section 3.17(i) of the
Agreement.

 

“Transaction Documents” means the Agreement, and any other document executed and
delivered pursuant hereto together with any exhibits or schedules to such
documents.

 

“Transactions” shall have the meaning as set forth in Section 1.2 of the
Agreement.

 

“Transfer” shall have the meaning as set forth in Section 7.7(a) of the
Agreement.

 

“Transfer Taxes” shall have the meaning as set forth in Section 7.3 of the
Agreement.

 

“8-K Report” shall have the meaning as set forth in Section 7.8 of the
Agreement.

 

 

 

 

EXHIBIT B

 

______, 2016

 

Coretec Industries LLC

505 Broadway North, Suite 208

Fargo, North Dakota 58102 

 

Member Representation Letter

 

Ladies and Gentlemen:

 

Pursuant to the Exchange Agreement (the “Agreement”) dated as of _______, 2016
(the “Agreement Date”), the undersigned (the “Member”) expects to receive from
3DIcon Corporation, an Oklahoma corporation (“Parent”), shares of Parent
Preferred Stock (the “Securities”) in exchange for the Member’s ownership of
interest in Coretec Industries, LLC, an North Dakota limited liability company
(the “Company”). Capitalized terms used herein but not defined will have the
meanings ascribed to them in the Agreement. Stockholder whose signature appears
below, represents and warrants to Parent that, as of the date first written
above and as of the Closing Date, the statements contained in this
Representation Letter are, and will be, correct and complete:

 

  1. REPRESENTATIONS AND WARRANTIES OF STOCKHOLDER.

 

1.1.         “Accredited” Investor. The distribution of the Securities to the
Stockholder at the Closing is intended to be exempt from registration under the
Securities Act of 1933, as amended (the “Act”). Unless Stockholder checks the
“no” box on the signature page hereof indicating that Member is not an
Accredited Investor, Stockholder represents and warrants that Stockholder falls
within one of the following definitions of Accredited Investor:

 

(Please initial the category that applies)

 

  _______   (a) Stockholder is a natural person whose individual net worth, or
joint net worth with spouse, exceeds US$1,000,000 (including homes (excluding
value of your primary residence), home furnishings and automobiles).            
      Explanation.  In calculating net worth, you include all of your assets
(other than your primary residence) whether liquid or illiquid, such as cash,
stock, securities, personal property and real estate based on the fair market
value of such property MINUS all debts and liabilities (other than a mortgage or
other debt secured by your primary residence).                   In the event
that the amount of any mortgage or other indebtedness secured by your primary
residence exceeds the fair market value of the residence, that excess liability
should also be deducted from your net worth.  Any mortgage or indebtedness
secured by your primary residence incurred within 60 days before the time of the
sale of the securities offered hereunder, other than as a result of the
acquisition of the primary residence, shall also be deducted from your net
worth.

 

  _______   (b) Stockholder is a natural person who had an individual income in
excess of US$200,000 in each of the last two years or joint income with spouse
in excess of US$300,000 in each of those years and reasonably expects to reach
the same income level in the current year.             _______   (c) Stockholder
is either a director or executive officer of Parent.             _______   (d)
Stockholder is a corporation or other entity with total assets in excess of
US$5,000,000, not formed for the specific purpose of acquiring the Securities.  
          _______   (e) Stockholder is an entity, all of the equity owners of
which are as specified in (a) or (b) above.

 

[SIGNATURE PAGE FOLLOWS]

 

 

 

  

  MEMBER                   Name (Please Type or Print)           Title (Please
Type or Print) (if applicable)           Street Address           City, State,
Zip Code           Country           Social Security Number   (or tax I.D.
Number, if an entity)       Accredited Investor:       (Please Check One of the
Following Boxes)       ¨ Yes                ¨ No

 

 

 

 

Exhibit C

 

Capital Adjustment Conversion Agreement

 

3DIcon Corporation

6804 South Canton Avenue, Suite 150

Tulsa, Oklahoma 74136

_______, 2016



VIA ELECTRONIC MAIL



RE: Series B Convertible Preferred Shares



Ladies and Gentlemen:

 

This letter confirms the agreement (this “Agreement”) between 3DIcon
Corporation, an Oklahoma corporation (the “Company” or “Corporation”), and all
holders of the Company’s Series B Convertible Preferred Stock (the “Holders”),
whose signatures appear on the signature page herein. Upon execution by all
parties hereto, this Agreement will constitute a binding agreement among the
parties hereto that may not be amended without such parties’ written consent.

 

Notwithstanding the Certificate of Designation for the Company’s Series B
Convertible Preferred Stock (the “Series B Preferred”), the Parties hereby agree
to the following:

 

1.                   Conversion or Redemption. Shares of Series B Preferred
shall be subject to the following discretionary and mandatory conversion and
redemption provisions:

 

(a)                 Discretionary Conversion. At any time after its issuance the
holder of such Series B Preferred, at its option, may convert all or part of its
Series B Preferred into One Thousand Nine Hundred Fourteen (1,914) shares of
Common Conversion Shares per share of Series B Preferred (a “Discretionary
Conversion”).

 

(b)                 Mandatory Conversion Event.

 

(i)                   Notwithstanding anything to the contrary herein, upon the
Mandatory Conversion Event, all outstanding shares of Series B Preferred shall,
at the option of the Corporation, be converted automatically into such number of
shares of Common Stock determined by the same method as a Discretionary
Conversion.

 

(ii)                 “Capitalization Adjustment” means any corporate action that
has the effect of allowing the Company to issue, on a fully diluted basis, all
shares of Common Stock into which all Series B Preferred are convertible.

 

(iii)                “Mandatory Conversion Event” means any time after the
occurrence of both (i) a Capitalization Adjustment; and (ii) the closing of a
Share Exchange or Merger Transaction.

 

(iv)               “Share Exchange or Merger Transaction” means any transaction
for which the Company enters into a share exchange agreement or agreement and
plan of merger, which agreement is executed within ninety (90) days after the
date hereof and pursuant to which the Company thereafter becomes a consolidated
company with another entity, and the Company issues equity securities of the
Company, even if such issuance would be deemed a Change of Control.

 

(c)                 Mechanics of Conversion. The conversion of Series B
Preferred shall be conducted in the following manner:

 

(i)                   Holder’s Delivery Requirements. To convert Series B
Preferred into full shares of securities of the Corporation on any date the
shares are available (the “Conversion Date”), the holder thereof shall (A)
transmit by facsimile (or otherwise deliver), for receipt on or prior to 5:00
p.m., New York time on such date, a copy of a fully executed notice of
conversion, to the Corporation(the “Conversion Notice”), and (B) with respect to
the final conversion of shares of Series B Preferred held by any holder, such
holder shall surrender to a common carrier for delivery to the Corporation as
soon as practicable following such Conversion Date but in no event later than
six (6) business days after such date the original certificates representing the
shares of Series B Preferred being converted (or an indemnification undertaking
with respect to such shares in the case of their loss, theft or destruction)
(the “Series B Preferred Certificates”). Upon the Conversion Date, the rights of
the holder as holder of the shares of Series B Preferred shall cease and the
person or persons in whose name or names any certificate or certificates for
shares of securities of the Corporation shall be issuable upon such conversion
shall be deemed to have become the holder or holders of record of the shares of
such securities represented thereby. The Corporation shall not be obligated to
issue certificates evidencing the shares of securities issuable upon such
conversion unless certificates evidencing such shares of Series B Preferred so
converted are either delivered to the Corporation or any such transfer agent.

 



 

 

 

(ii)                 Corporation’s Response. Upon receipt by the Corporation of
a facsimile copy of a Conversion Notice, the Corporation shall immediately send,
via facsimile, a confirmation of receipt of such Conversion Notice to such
holder and the Corporation or its designated transfer agent, as applicable,
shall, within three (3) business days following the date of receipt by the
Corporation of the executed Conversion Notice, issue and deliver or cause to be
delivered a certificate or certificates registered in the name of the holder or
its designee, for the number of common shares of securities to which the holder
shall be entitled.

 

(iii)                Record Holder. The person or persons entitled to receive
the shares of securities of the Corporation issuable upon a conversion of the
Series B Preferred shall be treated for all purposes as the record holder or
holders of such shares of securities on the Conversion Date.

 

2.                   Conversion Limitation. The Holders acknowledges that the
Series B Preferred Stock is governed by a beneficial ownership blocker whereby
each Holder, unless such holder is an officer or director of the Company, is
prohibited from effecting a conversion of the Series B Preferred Stock and
receiving shares of Common Stock upon such conversion, such that the number of
shares of Common Stock held by the Holder and its affiliates after such
conversion exceeds 4.99% of the issued and outstanding Common Stock of the
Company.

 

3.                   Assignment. The rights provided in this Agreement may not
be assigned or transferred by the Holders without the Company's written consent;
provided that, an Holders that is not an individual may assign or transfer such
rights to an affiliate of the Holders without the Company's consent in
connection with the transfer of the Note to such affiliate. This Agreement is
for the sole benefit of the parties hereto and their respective successors and
permitted assigns, and nothing herein, express or implied, is intended to or
will confer upon any other person or entity any legal or equitable right,
benefit or remedy of any nature whatsoever under or by reason of this Agreement.

 

4.                   Termination. This Agreement and the rights and obligations
described herein will terminate and be of no further force or effect upon the
earliest to occur of: (a) the conversion or cancellation of the Note; (b) the
transfer of the Note without the written consent of the Company to a third party
that is not an affiliate of the Holders; (c) the consummation of a sale of the
Company's securities pursuant to a registration statement filed by the Company
under the Securities Act, in connection with a firm commitment underwritten
offering of its securities to the general public; and (d) the consummation of a
merger or consolidation of the Company that is effected (i) for independent
business reasons unrelated to extinguishing such rights; and (ii) for purposes
other than (A) the reincorporation of the Company in a different state; or
(B) the formation of a holding company that will be owned exclusively by the
Company's stockholders and will hold all of the outstanding shares of capital
stock of the Company or its successor. The confidentiality obligations of the
Holders referenced herein will survive any such termination.

 

5.                   Counterparts. This Agreement may be executed in
counterparts, each of which will be deemed an original, but all of which
together will be deemed to be one and the same agreement. Counterparts may be
delivered via facsimile, electronic mail (including PDF or any electronic
signature complying with the U.S. federal ESIGN Act of 2000, e.g.,
www.docusign.com) or other transmission method, and any counterpart so delivered
will be deemed to have been duly and validly delivered and be valid and
effective for all purposes.

 

[signature page follows]

 



 

 

 

Exhibit D

 

LOCKUP AGREEMENT

  

Ladies and Gentlemen:

 

The undersigned is a beneficial owner of shares of capital stock, or securities
convertible into or exercisable or exchangeable for the capital stock
(collectively “Company Securities”) of 3DIcon Corporation, an Oklahoma
corporation (the “Company”). This Lock-Up Agreement is being executed pursuant
to that certain Share Exchange Agreement (the “Share Exchange Agreement”)
between the Company, Coretec Industries, LLC, a North Dakota limited liability
company, and the members of Coretec Industries, LLC set forth on the signature
page to the Share Exchange Agreement. This Agreement shall be entered into by
all Officers and Directors of the Company as of the Closing (as defined in the
Share Exchange Agreement).

 

1.           Lockup. For good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the undersigned agrees, for the
benefit of the Company, that, during the period beginning on the date hereof and
ending on the one year anniversary of the date hereof (the “Lockup Period”), the
undersigned will not directly or indirectly, (i) offer, sell, offer to sell,
contract to sell, hedge, pledge, sell any option or contract to purchase,
purchase any option or contract to sell, grant any option, right or warrant to
purchase or sell (or announce any offer, sale, offer of sale, contract of sale,
hedge, pledge, sale of any option or contract to purchase, purchase of any
option or contract of sale, grant of any option, right or warrant to purchase or
other sale or disposition), or otherwise transfer or dispose of (or enter into
any transaction or device that is designed to, or could be expected to, result
in the disposition by any person at any time in the future), any Company
Security, beneficially owned, within the meaning of Rule 13d-3 under the
Securities Exchange Act of 1934, as amended (the “Exchange Act”), by the
undersigned on the date hereof or hereafter acquired or (ii) enter into any swap
or other agreement or any transaction that transfers, in whole or in part,
directly or indirectly, the economic consequence of ownership of any Company
Security, whether or not any such swap or transaction described in clause (i) or
(ii) above is to be settled by delivery of any Company Security.

 

2.           Permitted Transfer. Notwithstanding the foregoing, after the sixth
month following the Closing (as defined in the Share Exchange Agreement) the
undersigned (and any transferee of the undersigned) may transfer any Company
Securities such that in the preceding three months such transfer of the
Company’s common stock (“Common Stock”), or the as converted, exercised or
exchanged equivalent of Company Securities, shall not exceed the greater of: (i)
1% of Common Stock issued and outstanding; or (ii) the average weekly reported
volume of trading in Common Stock reported on the automated quotation system of
a registered securities association for the four calendar weeks preceding the
transfer.

 

3.           Governing Law. This Letter Agreement shall be governed by and
construed in accordance with the laws of the State of New York.

 

4.           Miscellaneous. This Letter Agreement will become a binding
agreement among the undersigned as of the date hereof. This Letter Agreement
(and the agreements reflected herein) may be terminated by the mutual agreement
of the Company and the undersigned, and if not sooner terminated, will terminate
upon the expiration date of the Lockup Period. This Letter Agreement may be duly
executed by facsimile and in any number of counterparts, each of which shall be
deemed an original, and all of which together shall be deemed to constitute one
and the same instrument. Signature pages from separate identical counterparts
may be combined with the same effect as if the parties signing such signature
page had signed the same counterpart. This Letter Agreement may be modified or
waived only by a separate writing signed by each of the parties hereto expressly
so modifying or waiving such agreement.

 

[SIGNATURE PAGES FOLLOW]

 



 

